                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 1 of 65 Page ID #:1




                                           1 Dariush G. Adli, Esq. (SBN: 204959)
                                                adli@adlilaw.com
                                           2
                                               Drew H. Sherman, Esq. (SBN: 237045)
                                           3    drew.sherman@adlilaw.com
                                               ADLI LAW GROUP, P.C.
                                           4   444 South Flower Street, Suite 3100
                                           5   Los Angeles, California 90071
                                               Telephone: 213-623-6546
                                           6   Facsimile: 213-623-6554
                                           7
                                               Attorneys for Marina Pahomova
                                           8

                                           9                        UNITED STATES DISTRICT COURT
                                          10                      CENTRAL DISTRICT OF CALIFORNIA
                                          11
ADLI LAW GROUP, P.C.




                                          12 MARINA PAHOMOVA, a/k/a                       Case No.
                                          13 MARINA PAMO, an individual,
                       www.adlilaw.com
                        (213) 623-6546




                                          14                                              COMPLAINT FOR DAMAGES
                                                           Plaintiff,
                                          15
                                                     v.
                                          16                                              DEMAND FOR JURY TRIAL
                                          17 MAXIM, INC., a Delaware corporation;

                                          18 BRIAN B. HAYES, an individual;
                                               NICKIE BOGART, an individual;
                                          19
                                               DIRK STEENEKAMP, an individual;
                                          20   DHS MEDIA GROUP, a business entity
                                          21   of unknown form; UNTAPPED
                                               WORLD PUBLISHING, LTD, a
                                          22
                                               business entity of unknown form;
                                          23   SWIMWEAR NETWORK
                                          24   INTERNATIONAL, LLC, a Florida
                                          25
                                               limited liability company; and 917 PR, a
                                               business entity of unknown form; and
                                          26
                                               DOES 1-15, inclusive,
                                          27
                                                           Defendants.
                                          28

                                                                                    COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 2 of 65 Page ID #:2




                                           1        Plaintiff, Marina Pahomova, (“Plaintiff”) complains and alleges the following
                                           2 claims against Defendants, Maxim, Inc. (“Maxim”), BRIAN B. HAYES (“Hayes”),

                                           3 Nickie Bogart (“Bogart”), Swimwear Network International, LLC (“SNI”), 917 PR

                                           4 unknown registration entity (“917PR”), Dirk Steenekamp (“Steenekamp”), DHS

                                           5 Media Group (“DHS”), and Untapped World Publishing, Ltd. (“UWP”), (each a

                                           6 “Defendant” and collectively the “Defendants”):

                                           7                            JURISDICTION AND VENUE
                                           8        1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331
                                           9 for original jurisdiction over Federal Claims in that this action arises under a claim for

                                          10 copyright infringement. The Court has supplemental jurisdiction over the claims in

                                          11 this Complaint which arise under state statutory and common law pursuant to 28
ADLI LAW GROUP, P.C.




                                          12 U.S.C. § 1367(a) because the state law claims are so related to the federal claims that
                       www.adlilaw.com




                                          13 they form part of the same case or controversy and derive from a common nucleus of
                        (213) 623-6546




                                          14 operative facts. This action is not a collusive action designed to confer jurisdiction on

                                          15 a court of the United States that it would not otherwise have.

                                          16        2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332
                                          17 for original jurisdiction over civil actions where the matter in controversy exceeds to

                                          18 the sum and value of $75,000 and is between citizens of different states. This action

                                          19 is not a collusive action designed to confer jurisdiction on a court of the United States

                                          20 that it would not otherwise have.

                                          21        3.     Plaintiff is informed and believes, and thereon alleges that this Court has
                                          22 personal jurisdiction over the Defendants because they have a continuous, systematic,

                                          23 and substantial presence within this judicial district.

                                          24        4.     Plaintiff is informed and believes, and thereon alleges that this Court has
                                          25 personal jurisdiction over the Defendants because Defendants also did business in this

                                          26 judicial district, now and prior to the date hereof, with respect to the causes of action

                                          27 on which the Complaint is based.

                                          28        5.     Plaintiff is informed and believes, and thereon alleges that this Court has
                                                                                          1
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 3 of 65 Page ID #:3




                                           1 personal jurisdiction over the Defendants because the Defendants also took actions

                                           2 which caused effects here in this judicial district such as converting Plaintiff's

                                           3 property.

                                           4         6.    Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391(b)
                                           5 and (c) and §§ 1400(a) and (b) because Defendants reside in this district, conduct

                                           6 business in this district, and a substantial part of the events giving rise to the causes of

                                           7 action in this Complaint occurred in this district.

                                           8         7.    Upon information and belief, each Defendant was the agent, servant,
                                           9 representative and/or employee of each of the other Defendants, and that in doing the

                                          10 things hereinafter alleged, each Defendant was acting within the course and scope of

                                          11 the Defendant’s authority, with the permission, knowledge, consent and ratification
ADLI LAW GROUP, P.C.




                                          12 of each of the other Defendants.
                       www.adlilaw.com




                                          13         8.    Upon information and belief Defendants, and each of them, conspired
                        (213) 623-6546




                                          14 and agreed among themselves to the acts complained of herein and were, in doing the

                                          15 acts complained of herein, acting pursuant to said conspiracy, and that each of the

                                          16 Defendants sued herein is jointly and severally responsible and liable to Plaintiff for

                                          17 the damages alleged herein.

                                          18                                         PARTIES
                                          19         9.    Plaintiff is a resident of Los Angeles, California.
                                          20         10.   Maxim is a Delaware corporation with its principal place of business in
                                          21 New York, New York, conducting business in Los Angeles, California.

                                          22         11.   Plaintiff is informed and believes, and thereon alleges that Hayes is a
                                          23 resident of Las Vegas, Nevada, conducting business in Los Angeles, California.

                                          24         12.   Plaintiff is informed and believes, and thereon alleges, that Bogart is a
                                          25 resident of Las Vegas, Nevada, conducting his business in Los Angeles, California.

                                          26         13.   Plaintiff is informed and believes, and thereon alleges, that SNI in
                                          27 inactive by the state registration entity that was initially registered in Florida,

                                          28 conducting business in Los Angeles, California.
                                                                                      2
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 4 of 65 Page ID #:4




                                           1        14.    Plaintiff is informed and believes, and thereon alleges, that 917 PR is an
                                           2 unknown registration entity, conducting business in Los Angeles, California.

                                           3        15.    Plaintiff is informed and believes, and thereon alleges, that Steenekamp
                                           4 is a citizen and resident of South Africa, conducting business in Los Angeles,

                                           5 California

                                           6        16.    Plaintiff is informed and believes, and thereon alleges, that DHS is a
                                           7 South African business of unknown formation, with its principal place of business in

                                           8 South Africa, conducting business in Los Angeles, California

                                           9        17.    Plaintiff is informed and believes, and thereon alleges, that UWP is a
                                          10 South African business of unknown formation, with its principal place of business in

                                          11 South Africa, conducting business in Los Angeles, California
ADLI LAW GROUP, P.C.




                                          12        18.    Plaintiff is ignorant of the true names and capacities, whether individual,
                       www.adlilaw.com




                                          13 corporate, associate, partnership, or otherwise of each of the Defendants sued herein
                        (213) 623-6546




                                          14 as Does 1 through 15, inclusive, and therefore sues said Defendants by such fictitious

                                          15 names. Such unnamed defendants include, but are not limited to: (a) officers and/or

                                          16 directors who acted in concert with Defendants against Plaintiff; (b) other entities

                                          17 affiliated with Defendants that acted in concert with Defendants against Plaintiff; and

                                          18 (c) individuals or entities with whom Defendants acted in concert with Defendants

                                          19 against Plaintiff. Plaintiff reserves the right to name such Does as discovery from

                                          20 Defendants reveal their identities.

                                          21        19.    Plaintiff is informed and believes and thereon alleges that each of the
                                          22 Defendants named herein as a Doe was and is negligently, intentionally, or both

                                          23 negligently and intentionally responsible in some manner for the occurrences herein

                                          24 alleged, and the injuries and damages suffered by Plaintiff as herein alleged were the

                                          25 direct and proximate result of, and caused by the acts and omissions of the Defendants,

                                          26 as applicable.

                                          27        20.    Defendants Hayes, Bogart, and Steenekamp including the applicable Doe
                                          28 Defendants, are alleged to be co-conspirators with each other, in that each agreed to
                                                                                       3
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 5 of 65 Page ID #:5




                                           1 participate and participated in the furtherance of the objective of a civil wrong as

                                           2 alleged in this Complaint.

                                           3        21.    Defendants Maxim, DHS, UWP, SNI, 917PR, and the applicable Doe
                                           4 Defendants, are alleged to be co-conspirators with each other, in that each agreed to

                                           5 participate and participated in the furtherance of the objective of a civil wrong as

                                           6 alleged in this Complaint.

                                           7        22.    Plaintiff is informed and believes and thereon alleges that each Defendant
                                           8 named in the two (2) different conspiracies mentioned in paragraphs 20 and 21 above,

                                           9 entered into a conspiracy and agreement with the other respective Defendants and/or

                                          10 subsequently joined said conspiracy and ratified the prior acts and conduct of the

                                          11 Defendants who had previously entered into said conspiracy. Plaintiff is currently
ADLI LAW GROUP, P.C.




                                          12 unaware of when each respective Defendant joined said respective conspiracy and,
                       www.adlilaw.com




                                          13 upon information and belief, alleges that the respective Defendant joined said
                        (213) 623-6546




                                          14 respective conspiracy and, upon information and belief, alleges that all respective

                                          15 Defendants have knowingly, maliciously, and willfully entered into said respective

                                          16 conspiracy, which continues until this day.          The purposes of these ongoing
                                          17 conspiracies include, but are not limited to, the wrongs alleged herein. All respective

                                          18 Defendants’ acts and failures to act as alleged herein were perpetrated in furtherance

                                          19 of the ongoing respective conspiracy to which they entered.

                                          20        23.    Plaintiff is informed and believes, and thereon alleges that Defendant
                                          21 Steenekamp and DOES 1 through 5 (“Individual Defendants”) are, and at all relevant

                                          22 times herein were, owners of all or a controlling interest of DHS and UWP, and DOES

                                          23 6 through 10 (along with Maxim the “Entity Defendants”), and Hayes and Bogart were

                                          24 owner of SNI and 917 PR and DOES 10 through 15, and that there existed between

                                          25 the Individual Defendants and Entity Defendants, and each of them, a unity of interest

                                          26 and ownership, such that any individuality or separateness of such Defendants never

                                          27 existed or has ceased, and that the Entity Defendant are the alter egos of the Individual

                                          28 Defendants, and each other.
                                                                                          4
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 6 of 65 Page ID #:6




                                           1        24.    To the extent that certain acts and omissions were perpetrated by certain
                                           2 Defendants, the remaining respective Defendant or Defendants confirmed and ratified

                                           3 said acts and omissions, as applicable.

                                           4        25.    Whenever and wherever reference is made in this Complaint to any act
                                           5 by a respective Defendant or Defendants, such allegations and reference shall also be

                                           6 deemed to mean the acts and failures to act of each other respective Defendant acting

                                           7 individually, jointly, and severally, as applicable.

                                           8        26.    Whenever and wherever reference is made to individuals who are not
                                           9 named as Plaintiff or Defendants in this Complaint but were employees/agents of each

                                          10 other Defendant, such individuals acted on behalf of each Defendant within the scope

                                          11 of their employment.
ADLI LAW GROUP, P.C.




                                          12        27.    Plaintiff is informed and believes and thereon alleges that respective
                       www.adlilaw.com




                                          13 Defendants were associated or affiliated with one or more of the other respective DOE
                        (213) 623-6546




                                          14 Defendants in connection with matters and conduct sued upon herein, as applicable.

                                          15 Plaintiff alleges that each respective Defendant was acting with one or more of the

                                          16 other respective DOE Defendants pursuant to a common scheme, course of action,

                                          17 enterprise or conspiracy and each respective Defendant is liable to Plaintiff for the

                                          18 events happenings and damages alleged herein, as applicable.

                                          19        28.    Plaintiff is informed and believes and thereon alleges that Individual
                                          20 Defendants dominated and controlled the business affairs of the Entity Defendants,

                                          21 and each of them. As a result, adherence to the fiction of a separate existence between

                                          22 such Defendants would permit an abuse of the corporate privilege and would sanction

                                          23 fraud and promote injustice.

                                          24        29.    Plaintiff is informed and believes and thereon alleges that the Court can
                                          25 pierce the corporate veil of the Entity Defendants and hold Individual Defendants

                                          26 individually liable because of the improper activities as follows:

                                          27               a.     Failed to maintain or observe corporate formalities;
                                          28               b.     Engaged in fraudulent behavior;
                                                                                          5
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 7 of 65 Page ID #:7




                                           1                 c.    Abandoned maintenance of registration status of entities with no
                                           2                       proper registration to begin with;
                                           3                 d.    Failed to make and maintain proper accountings and records;
                                           4                 e.    Individual Defendants held out the Entity Defendants as
                                           5                       legitimately registered;
                                           6                 f.    Individual Defendants commingled corporate funds with their
                                           7                       personal funds;
                                           8                 g.    Individual Defendants used their residence as the Entity
                                           9                       Defendants’ business addresses;
                                          10                 h.    Individual Defendants used and promoted the Entity Defendants
                                          11                       to deceive Plaintiff, models, and the general public, into believing
ADLI LAW GROUP, P.C.




                                          12                       Individual Defendants were legitimate when they were and are not;
                       www.adlilaw.com




                                          13                       and
                        (213) 623-6546




                                          14                 i.    Individual Defendants used the Entity Defendants to maintain
                                          15                       illegally-acquired revenue on behalf of the Individual Defendants.
                                          16        30.      Based upon the foregoing, Plaintiff is informed and believes, and thereon
                                          17 alleges that the Entity Defendants are the alter egos of the Individual Defendants and

                                          18 each other, therefore, Plaintiff may proceed against all such respective Defendants

                                          19 directly, as they are each liable jointly and severally for any and all damages suffered

                                          20 by Plaintiff.

                                          21        31.      Whenever appearing in this Complaint, all references to “Defendant(s)”
                                          22 is intended to be, and shall be deemed, a reference to all such respective Defendants

                                          23 in this action, and each of them, named and unnamed, including all fictitiously named

                                          24 Defendants.

                                          25                               GENERAL ALLEGATIONS
                                          26        32.      Plaintiff is a model.
                                          27        33.      Hayes had performed photoshoots for some of Plaintiff’s friends who
                                          28 were also models, and Plaintiff was informed by her friends that Hayes assisted in
                                                                                      6
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 8 of 65 Page ID #:8




                                           1 getting the pictures from his photoshoots of them into major worldwide publications,

                                           2 like Maxim.

                                           3        34.    In 2016, on his Facebook page, Hayes routinely touted his close
                                           4 connections to, and working relationship with, Maxim and was soliciting models to

                                           5 contact him so he could submit the photographs he took of them for consideration in

                                           6 Maxim. He also widely held out to the public that, if the models were accepted, he

                                           7 would ensure that they would be subsequently distributed by Maxim’s global

                                           8 publishing network as he claimed to have done previously with other models.

                                           9        35.    Plaintiff is informed and believes, and thereon alleges, that on July 4,
                                          10 2016, Hayes’ Facebook page stated that Hayes was “[h]onored to be the exclusive

                                          11 cover photographer for the new Maxim Middle East [Dubai]… 1st issue is on the
ADLI LAW GROUP, P.C.




                                          12 newsstands now”.
                       www.adlilaw.com




                                          13        36.    On August 6, 2016 Hayes’ Facebook page stated that “… Some
                        (213) 623-6546




                                          14 magazines like Maxim [South Africa] and Maxim [Middle East] will ONLY publish

                                          15 my photos on their covers. We are proud to provide FREE submissions for those

                                          16 models that book photoshoots with me….” On or about the same time, Hayes also

                                          17 represented that he had a free public relations service that he offered to models to

                                          18 submit them to the various publications.

                                          19        37.    On or about the same time, Hayes stated on his Facebook page: “…. I
                                          20 have photographed countless models for magazine covers and spreads over past 20

                                          21 years and I have never encountered a publishing company to be publishing fake or

                                          22 fraudulent magazines. If anyone is questioning the credibility of 917pr’s publishings

                                          23 please feel free to contact any of the magazines yourself for verification. 917pr has

                                          24 many new international titles coming out in the next few months including covers for

                                          25 Playboy, Muscle & Fitness Hers, Maxim and For Him Magazine (“FHM”). We

                                          26 firmly believe that a PR’s Firm’s credentials is solely based on the company’s ability

                                          27 to get their clients published. Therefore, every month 917pr posts our clients covers

                                          28 and spreads on IG and FB under 917PR for everyone to review… Lastly, 917pr nor I
                                                                                    7
                                                                                    COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 9 of 65 Page ID #:9




                                           1 will ever solicit models for paid photo shoots or PR as all our clients contact us

                                           2 directly for our services. 917PR is still a free service, but we will soon be charging a

                                           3 small monthly submission fee to cover overhead and cost due to the increase in our

                                           4 new client base. The 917pr’s contract fee will only amount to about 20% of what other

                                           5 PR firms are charging therefore we will still be saving our clients thousands in PR

                                           6 cost.”

                                           7          38.   Plaintiff contacted Hayes after seeing his Facebook page containing his
                                           8 promotional postings of his work in order to inquire about having Hayes submit her

                                           9 to Maxim and other publications as a model.

                                          10          39.   Hayes responded and represented to Plaintiff that he could get her into
                                          11 Maxim and other publications but that she would need to have Hayes perform a
ADLI LAW GROUP, P.C.




                                          12 photoshoot of Plaintiff so that Hayes would have the right kind of photographs of
                       www.adlilaw.com




                                          13 Plaintiff to submit to Maxim and other publications.
                        (213) 623-6546




                                          14          40.   Before any photographs were taken, Hayes emailed Plaintiff on February
                                          15 23, 2016 and represented to the Plaintiff that any photographs taken of Plaintiff would

                                          16 be co-owned by Hayes and Plaintiff, which the Plaintiff could use for self-promotion,

                                          17 but any exploitation of the photographs, other than self-promotion, would require

                                          18 Hayes’ permission. Hayes also stated to Plaintiff in that email that Hayes would

                                          19 provide Plaintiff with a universal, standard “release,” which was required of models

                                          20 by all publications in order to publish photographs with a model’s image.

                                          21          41.   Hayes also informed Plaintiff that a one thousand-dollar ($1,000.00)
                                          22 deposit equal to half the total charge would be required to be paid to Hayes for the

                                          23 photoshoot. The photoshoot of Plaintiff was scheduled by Hayes for March 12, 2016

                                          24 in Las Vegas, Nevada.

                                          25          42.   Plaintiff accepted the offer from Hayes and paid Hayes the $1,000.00
                                          26 (50%) deposit for one photoshoot, thereby securing their agreement to enter a contract

                                          27 with monetary consideration.

                                          28          43.   In preparation for the photoshoot, Plaintiff incurred tens of thousands of
                                                                                          8
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 10 of 65 Page ID #:10




                                            1 dollars in expenses, including for her hair, make-up, skin treatments, body-

                                            2 contouring, tanning, and wardrobe costs.

                                            3        44.    Plaintiff appeared in Las Vegas, Nevada on that date, and the photoshoot
                                            4 by Hayes commenced as agreed.

                                            5        45.    At the photoshoot’s conclusion, while taking the final shots, Hayes
                                            6 verbally represented to Plaintiff that, because Hayes has many connections with many

                                            7 other publications that use photographs of models, Hayes could get Plaintiff’s image

                                            8 in many more publications, but that Plaintiff would need to do another photoshoot to

                                            9 have other “looks” for the other publications.

                                           10        46.    Relying on this representation, and because of Hayes’ stated experience,
                                           11 success, and connections in the business, Plaintiff agreed to another photoshoot the
ADLI LAW GROUP, P.C.




                                           12 very next day on March 13, 2016 and paid Hayes another $3,000.00 (for a total of
                       www.adlilaw.com




                                           13 $4,000.00 for 2 photoshoots).
                        (213) 623-6546




                                           14        47.    On January 3, 2016, Hayes stated the following on his Facebook page:
                                           15 “New policy for 2016. All models that want to be published must sign a publishing

                                           16 release utilizing their legal name and legal signature. Signatures will be compared

                                           17 with DL and Passports. 2016 will bring more top published magazines covers which

                                           18 require proper release documentation.” Plaintiff believed this public statement from

                                           19 Hayes.

                                           20        48.    After the second photoshoot ended and Plaintiff was just about to walk
                                           21 out the door to leave the studio, in a rushed manner, Hayes gave a document to

                                           22 Plaintiff purporting it to be the release they had previously discussed, which Hayes

                                           23 stated to Plaintiff was required for all models for all publications, but without giving

                                           24 time for the Plaintiff to read the document or to have it reviewed by her own attorney.

                                           25 Hayes mandated Plaintiff sign the document before Plaintiff left the studio the day of

                                           26 the second photoshoot.

                                           27        49.    After the photoshoots had been completed, Hayes for the first time
                                           28 disclosed to Plaintiff that the publications he had originally represented would be
                                                                                         9
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 11 of 65 Page ID #:11




                                            1 relatively easy to secure covers and features for the photographs of the Plaintiff,

                                            2 specifically Maxim, now suddenly required Plaintiff to pay monies to each of them

                                            3 including Maxim to secure Plaintiff’s photographs on the cover and as a feature inside

                                            4 the publication. Hayes represented to Plaintiff that this procedure was a standard

                                            5 business practice including for Maxim. Hayes informed Plaintiff that the money was

                                            6 to be wired directly to Hayes and not paid directly to Maxim. Hayes provided Plaintiff

                                            7 with copy of the routing information for Plaintiff to wire six-thousand dollars ($6,000)

                                            8 specifically in order to be published in Maxim.

                                            9        50.    Hayes further represented to Plaintiff that the process could be sped up
                                           10 through Hayes’ friend, Dirk Steenekamp, whom Hayes represented to Plaintiff as

                                           11 editor in chief of Maxim South Africa. As proof of how Steenekamp could get
ADLI LAW GROUP, P.C.




                                           12 Plaintiff’s photographs on the cover and in Maxim quicker, Hayes sent a screenshot
                       www.adlilaw.com




                                           13 of an allegedly pre-approved cover of Maxim South Africa with Plaintiff’s
                        (213) 623-6546




                                           14 photographs and Plaintiff as the cover model.

                                           15        51.    Believing Hayes to be forthright and believing the screenshot of the
                                           16 allegedly pre-approved magazine cover to be legitimate, Plaintiff wired the money to

                                           17 Hayes on March 17, 2016.

                                           18        52.    Plaintiff is informed and believes, and thereon alleges, that Steenekamp
                                           19 was the editor in chief of Maxim South Africa, operated the Maxim website in South

                                           20 Africa, and was licensed to do so by Maxim.

                                           21        53.    Subsequently, Defendants informed Plaintiff that images of her
                                           22 photoshoot with Hayes would be published in Maxim South Africa (in the May 2016

                                           23 issue) on a cover and showcased in a feature spread in print, digital editions, websites,

                                           24 and social media.

                                           25        54.    Because it was Plaintiff’s first major cover and feature, Plaintiff spent
                                           26 extra money and purchased online and print versions of the Maxim South Africa (May

                                           27 2016) magazine and paid a large amount for the postage to ship the print edition.

                                           28        55.    In July of 2016, Hayes contacted Plaintiff and advised Plaintiff of Hayes’
                                                                                          10
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 12 of 65 Page ID #:12




                                            1 and Steenekamp’s new expanding “venture” doing photoshoots for covers of Maxim

                                            2 Nigeria, Dubai (Middle East), Egypt and Africa.

                                            3        56.   Hayes uploaded many posts about this “venture” on his Facebook page,
                                            4 promoting his services to models who wished to be in Maxim’s publications.

                                            5        57.   Thereafter, towards the end of Summer 2016, Hayes and Steenekamp,
                                            6 convinced Plaintiff that there was a great opportunity for her as a model to be

                                            7 published on the cover and in an inside editorial of the new Maxim Nigeria, using

                                            8 another set of 5 images that were photographed by Hayes.

                                            9        58.   Pursuant to the instructions Hayes gave to Plaintiff, Plaintiff again
                                           10 prepaid, this time directly to Steenekamp and his entity DHS, as Hayes ensured

                                           11 prepaying would result in Plaintiff becoming published in the Maxim Nigeria
ADLI LAW GROUP, P.C.




                                           12 magazine.    Again, Plaintiff paid for numerous copies of the printed and online
                       www.adlilaw.com




                                           13 magazines along with shipment cost.
                        (213) 623-6546




                                           14        59.   Thereafter, Hayes and Bogart failed to deliver on their promises of
                                           15 submitting the photographs of Plaintiff to numerous publications other than Maxim.

                                           16 Hayes and Bogart only submitted Plaintiff’s photos to 2 publications.         Plaintiff
                                           17 discovered Hayes and Bogart made one of the submissions to Lifestyle For Men

                                           18 (“LFM”) magazine with the same images that were already published in Maxim South

                                           19 Africa. Hayes and Bogart carried out their actions without Plaintiff’s prior knowledge

                                           20 and approval. Plaintiff was under the impression from Hayes and Bogart, that they

                                           21 were using unpublished images of Plaintiff from the approximately 2,000

                                           22 photographs Hayes took of Plaintiff, given that submissions of previously-published

                                           23 photographs of Plaintiff in Maxim South Africa could not in any way contribute to

                                           24 Plaintiff’s publications in other magazines such as LFM. As such, Plaintiff had to

                                           25 cancel the submission to LFM.

                                           26        60.   Plaintiff is informed and believes, and thereon alleges, that, even though
                                           27 Hayes stated he needed to conduct two photoshoots for the numerous submissions he

                                           28 was going to procure for Plaintiff, Hayes only used the 10 images that he used for
                                                                                       11
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 13 of 65 Page ID #:13




                                            1 Maxim South Africa and Fake Maxim Nigeria (5 images for each), even though he

                                            2 had photographed approximately 2,000 total photographs of Plaintiff.

                                            3        61.      Plaintiff is informed and believes, and thereon alleges, that Hayes is
                                            4 unlawfully selling and/or assigning ownership in and to the copyrights of the

                                            5 photographs of Plaintiff, from the photoshoots for which she paid, to photograph

                                            6 distribution companies such as APIX Syndication.

                                            7        62.      Plaintiff has never received an accounting or any percentage of profits
                                            8 from Defendants’ exploitation of Plaintiff and her images.

                                            9        63.      In or around October of 2016, Defendants Hayes and Bogart refused to
                                           10 cooperate with the other public relations agents hired by Plaintiff, refused to retouch

                                           11 extra images upon Plaintiff’s request, deceitfully convinced Plaintiff to unnecessarily
ADLI LAW GROUP, P.C.




                                           12 pay for a third-party retouch-specialist, and then refused to sign a release provided by
                       www.adlilaw.com




                                           13 Plaintiff to allow her to self-promotion herself and her images.
                        (213) 623-6546




                                           14        64.      On October 20, 2016, Bogart sent Plaintiff an email which stated that
                                           15 Hayes would only sign the self-promotion release and allow Plaintiff to freely exploit

                                           16 the pictures for another ten-thousand-dollar ($10,000) payment to Hayes.

                                           17        65.      As Plaintiff’s relationships with Defendants Hayes and Bogart
                                           18 deteriorated, Plaintiff grew suspicious and concerned about the legitimacy of Maxim

                                           19 Nigeria. On January 23, 2017, Plaintiff contacted by phone, and followed up in an

                                           20 email with, a former employee of Maxim, Dana Lombardi (“Lombardi”), who held

                                           21 herself out as the international licensing and publishing manager for Maxim.

                                           22 Lombardi expressed surprise when Plaintiff told her about Maxim Nigeria, Maxim

                                           23 Dubai, Maxim Africa and Maxim Egypt (individually and collectively the “Fake

                                           24 Maxims”).       Lombardi stated to Plaintiff that Maxim does not produced such
                                           25 publications.

                                           26        66.      However, on February 8, 2017, Lombardi stated that Maxim Nigeria,
                                           27 Maxim Dubai, Maxim Africa and Maxim Egypt had been approved by her supervisor.

                                           28 Lombardi had ignored a previous request from Plaintiff to review official distribution
                                                                                       12
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 14 of 65 Page ID #:14




                                            1 numbers for the countries purportedly selling the Fake Maxims and names of official

                                            2 distributors.    Instead, Lombardi expressed to Plaintiff that Steenekamp is one of
                                            3 Maxim’s best international publishers, and that Brian Hayes is a great photographer

                                            4 that the U.S. edition of Maxim hoped to utilize more in the future. After further

                                            5 investigation, Plaintiff discovered that the Fake Maxims were never listed under the

                                            6 existing official international licensed publications section on the international page

                                            7 of the official Maxim website: wwww.maxim.com.

                                            8        67.      Plaintiff is informed and believes, and thereon alleges, that Maxim
                                            9 originally acquired most of the content (stories, advertisements, photographs, etc.)

                                           10 contained in the copies of the Fake Maxims and that such content was a part of their

                                           11 main database to which Maxim had granted Steenekamp access thereto.
ADLI LAW GROUP, P.C.




                                           12        68.      Plaintiff is informed and believes, and thereon alleges that Maxim knew
                       www.adlilaw.com




                                           13 what the other Defendants were doing and provided access to content to be used in
                        (213) 623-6546




                                           14 Defendants’ versions of “Maxim.”

                                           15        69.      Hayes and Steenekamp represented to Plaintiff, other models, and also
                                           16 to the general public on social media, that the Fake Maxims were being sold on the

                                           17 newsstands and other marketplaces in the local countries and online.

                                           18        70.      In November of 2016, online as part of proclaimed “Industry news,”
                                           19 Steenekamp made an “official” public relations statement introducing the new Maxim

                                           20 Nigeria and Maxim Middle East to the public as legitimate Maxim magazines,

                                           21 knowing that they were fake.

                                           22        71.      Plaintiff is informed and believes, and thereon alleges, that Defendants
                                           23 were selling and continue to sell the Fake Maxims online and in print, globally.

                                           24        72.      Plaintiff is informed and believes, and thereon alleges, that no Maxim
                                           25 magazines are legally being sold on newsstands in the local countries and are not

                                           26 available for legal purchase from the Internet in the local countries due to, among

                                           27 other things, local religious laws.

                                           28        73.      Plaintiff is informed and believes, and thereon alleges, that Maxim’s
                                                                                           13
                                                                                       COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 15 of 65 Page ID #:15




                                            1 official policy is to pay—not charge—models for their appearances on covers and

                                            2 within the magazines.

                                            3        74.    Plaintiff is informed and believes, and thereon alleges, that over
                                            4 numerous      years,   Defendants    have    made    the   same     false-promises    and
                                            5 misrepresentations they made to Plaintiff, to hundreds of other models and have

                                            6 realized close to one million five hundred thousand dollars ($1,500,000) as a result.

                                            7        75.    Plaintiff is informed and believes, and thereon alleges, that in or around
                                            8 October 26-30, 2017 at the Las Vegas Palms Resort and Casino in Las Vegas, Nevada,

                                            9 Hayes organized an event for models and photographers, called “World Cover

                                           10 Model,” using the Fake Maxims, and another non-existent version of Maxim, Maxim

                                           11 France, as the main vehicles of advertisement to feature Hayes’ work in and to
ADLI LAW GROUP, P.C.




                                           12 promote his services.
                       www.adlilaw.com




                                           13        76.    Plaintiff is informed and believes, and thereon alleges, that Hayes
                        (213) 623-6546




                                           14 collected money from businesses and individuals for attendance at his Las Vegas

                                           15 event, unlawfully gaining from his deceitful representations.

                                           16        77.    Since January 2017, Plaintiff has contacted Maxim many times about the
                                           17 practices of Hayes and Steenekamp misrepresenting their connections to Maxim and

                                           18 their promotion and publication of the Fake Maxims using Maxim as a source

                                           19 identifier.

                                           20        78.    Plaintiff is informed and believes, and thereon alleges, that, despite being
                                           21 aware of the Defendants’ activities, Maxim continued to promote Steenekamp’s Fake

                                           22 Maxims and Maxim’s staff continues to publish Hayes’s photography on their official

                                           23 website.

                                           24        79.    Plaintiff is informed and believes, and thereon alleges, that, despite being
                                           25 aware of their inauthenticity, Maxim officials still promote Defendants’ Fake Maxims

                                           26 on www.maxim.com. Maxim is aware of and continues to allow Fake Maxims to be

                                           27 sold on online newsstands, including, but not limited to, Magster, Zinio, Apple,

                                           28 Google, and a variety of mobile platforms.
                                                                                       14
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 16 of 65 Page ID #:16




                                            1                             FIRST CAUSE OF ACTION
                                            2                                Copyright Infringement
                                            3                 17 U.S.C. §§ 101 et seq. and 17 U.S.C. § 1202, et seq.
                                            4                                 (Against All Defendants)
                                            5        80.    All of the allegations contained within paragraphs 1 through 79 are
                                            6 hereby incorporated by reference as if fully set out herein.

                                            7        81.    Plaintiff is the co-owner of certain photographs that are subject to six (6)
                                            8 separate copyright applications submitted to the U.S. Copyright Office as works made

                                            9 for hire (the “CC Works”).

                                           10        82.    In or around December 2018, Plaintiff filed an application for
                                           11 registration for the CC Works, paid the application filing fees, and received a
ADLI LAW GROUP, P.C.




                                           12 confirmation of the filing back from the Copyright Office.
                       www.adlilaw.com




                                           13        83.    The six application Case Numbers from the Copyright Office for the CC
                        (213) 623-6546




                                           14 Works are as follows: 1-7154605573; 1-7154605522; 1-7154605436; 1-7154605400;

                                           15 1-7154605246; and 1-7154605221.

                                           16        84.    Plaintiff is informed and believes, and thereon alleges, that, starting in or
                                           17 around May of 2016 and continuing through the present, for a commercial purpose,

                                           18 Defendants knowingly and wrongfully copied the exact images of the CC Works (the

                                           19 “Infringing Works”); intentionally removed and/or altered the proper copyright

                                           20 management information belonging to Plaintiff; used the Infringing Works in

                                           21 advertisements, promotional materials, printed publications, and online publications;

                                           22 and offered the Infringing Works for sale and licensing to the general public, with the

                                           23 intent to induce, enable, facilitate, and/or conceal the infringement.

                                           24        85.    Plaintiff is informed and believes, and thereon alleges, that, without
                                           25 authorization, the Defendants used, copied, republished, distributed and displayed to

                                           26 the public, worldwide, the Infringing Works on many different websites, search

                                           27 engines, printed publications, and commercial advertisements in violation of the

                                           28 Copyright Act.
                                                                                           15
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 17 of 65 Page ID #:17




                                            1         86.   Plaintiff is informed and believes, and thereon alleges, that Defendants
                                            2 made the copies of the CC Works with the pre-existing knowledge that such original

                                            3 expressions was co-owned by Plaintiff.

                                            4         87.   Plaintiff is informed and believes, and thereon alleges, that Defendants
                                            5 knew, or at least recklessly disregarded the likelihood, that their use of their copy of

                                            6 the CC Works constituted copyright infringement.

                                            7         88.   After Plaintiff notified Defendants on the Infringing Works, Defendants
                                            8 never removed the Infringing Work and fake content off of the of their websites, social

                                            9 media accounts, and/or digital newsstands.          Defendants’ intentional infringing
                                           10 activities have continued and will continue to be to the detriment of Plaintiff, and loss

                                           11 and injury to Plaintiff’s business and reputation in an amount to be proved at trial, and
ADLI LAW GROUP, P.C.




                                           12 threaten to increase such losses and injuries, unless such activities are enjoined by this
                       www.adlilaw.com




                                           13 Court and Defendants are required to cease their unauthorized use of their copies of
                        (213) 623-6546




                                           14 the Infringing Works.

                                           15         89.   Plaintiff is without adequate remedy at law to prevent the continued
                                           16 unlawful acts of Defendants herein set forth and said acts of Defendants have resulted

                                           17 and will result in irreparable damage to Plaintiff unless Defendants’ acts of

                                           18 infringement are enjoined by this Court.

                                           19         90.   By reason of the acts of Defendants alleged herein, Plaintiff has suffered
                                           20 actual damages in an amount to be proven at trial.

                                           21         91.   Due to Defendants’ acts as alleged above, Defendants have obtained
                                           22 profits and distributions, they would not otherwise have realized but for their

                                           23 infringement of the CC Works.

                                           24         92.   Pursuant to the Copyright Act, Plaintiff is entitled to its actual damages
                                           25 and disgorgement of Defendants’ profits attributable to Defendants’ infringement of

                                           26 the CC Works in an amount to be proven at trial.

                                           27 / / /

                                           28 / / /
                                                                                           16
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 18 of 65 Page ID #:18




                                            1                            SECOND CAUSE OF ACTION
                                            2                       Contributory Infringement of Copyright
                                            3                                 (Against All Defendants)
                                            4        93.    All of the allegations contained within paragraphs 1 through 92 above
                                            5 are hereby incorporated by reference as if fully set out herein.

                                            6        94.    Defendants, and each of them, were aware that Defendants were
                                            7 infringing the Infringing Works by way of their position of control in the Defendant

                                            8 entities.

                                            9        95.    Defendants, and each of them, materially contributed to and induced the
                                           10 other Defendants’ infringing activity by supplying the means and resources for the

                                           11 infringement and by directing the infringing activities of the other Defendants.
ADLI LAW GROUP, P.C.




                                           12        96.    Defendants have not acted reasonably or in good faith in response to
                       www.adlilaw.com




                                           13 Plaintiff’s   numerous conversations with Defendants regarding Defendants’
                        (213) 623-6546




                                           14 infringement and repeat infringement.

                                           15        97.    Defendants’ acts of infringement have been willful, intentional, and
                                           16 purposeful, in disregard of Plaintiff’s rights.

                                           17        98.    Pursuant to the Copyright Act, Plaintiff is entitled to recovery of its
                                           18 actual damages and disgorgement of Defendants’ profits attributable to their

                                           19 contributions to the infringement of the CC Works in an amount to be proven at trial.

                                           20 By reason of the acts of the Defendants and each of them alleged herein, Plaintiff has

                                           21 suffered actual damages in an amount to be proven at trial. Plaintiff is entitled to

                                           22 actual damages pursuant to 17 U.S.C. § 504(b) for each infringement.

                                           23        99.    Due to all of the acts of the Defendants and each of them as alleged
                                           24 above, Defendants has obtained profits they would not otherwise have realized but

                                           25 for the individual Defendants’ contributions to the infringing activities. Accordingly,

                                           26 Plaintiff is also entitled to Defendants’ profits pursuant to 17 U.S.C. § 504(b) for each

                                           27 infringement.

                                           28        100. Alternatively, Plaintiff is entitled to maximum statutory damages,
                                                                                          17
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 19 of 65 Page ID #:19




                                            1 pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to each work

                                            2 infringed, or such other amounts as may be proper under 17 U.S.C. § 504(c).

                                            3        101. Plaintiff further is entitled to her attorneys’ fees and full costs pursuant
                                            4 to 17 U.S.C. § 505.

                                            5        102. Defendants’ conduct is causing and, unless enjoined and restrained by
                                            6 this Court, will continue to cause Plaintiff great and irreparable injury that cannot

                                            7 fully be compensated or measured by money. Plaintiff has no adequate remedy at

                                            8 law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to injunctive relief prohibiting

                                            9 further contributory infringements of the CC works.

                                           10                             THIRD CAUSE OF ACTION
                                           11                         Vicarious Infringement of Copyright
ADLI LAW GROUP, P.C.




                                           12                                 (Against All Defendants)
                       www.adlilaw.com




                                           13        103. All of the allegations contained within paragraphs 1 through 102 above
                        (213) 623-6546




                                           14 are hereby incorporated by reference as if fully set out herein.

                                           15        104. Defendants, and each of them, controlled the other Defendants’
                                           16 infringing activities by way of their position of control in and/or with the other

                                           17 Defendants.

                                           18        105. At any point, Defendants and each of them, could have stopped the
                                           19 infringing activities of the other Defendants by way of their position of control in

                                           20 and/or with the other Defendants.

                                           21        106. Defendants have not acted reasonably or in good faith in response to
                                           22 Plaintiff’s   numerous conversations with Defendants regarding Defendants’
                                           23 infringement and repeat infringement.

                                           24        107. Defendants’ acts of infringement have been willful, intentional, and
                                           25 purposeful, in disregard of Plaintiff’s rights.

                                           26        108. Pursuant to the Copyright Act, Plaintiff is entitled to its actual damages
                                           27 and disgorgement of Defendants’ profits attributable to Maxim’s contributions to the

                                           28 infringement of the CC Works in an amount to be proven at trial. Plaintiff is entitled
                                                                                     18
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 20 of 65 Page ID #:20




                                            1 to recovery of its actual damages and disgorgement of Defendants’ profits attributable

                                            2 to their vicarious infringement of the CC Works in an amount to be proven at trial.

                                            3 By reason of the acts of all of the Defendants and each of them alleged herein, Plaintiff

                                            4 has suffered actual damages in an amount to be proven at trial. Plaintiff is entitled to

                                            5 actual damages pursuant to 17 U.S.C. § 504(b) for each infringement.

                                            6        109. Due to all of the acts of the Defendants and each of them as alleged
                                            7 above, Defendants has obtained profits they would not otherwise have realized but

                                            8 for the individual Defendants’ contributions to the infringing activities. Accordingly,

                                            9 Plaintiff is also entitled to Defendants’ profits pursuant to 17 U.S.C. § 504(b) for each

                                           10 infringement.

                                           11        110. Alternatively, Plaintiff is entitled to maximum statutory damages,
ADLI LAW GROUP, P.C.




                                           12 pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to each work
                       www.adlilaw.com




                                           13 infringed, or such other amounts as may be proper under 17 U.S.C. § 504(c).
                        (213) 623-6546




                                           14        111. Plaintiff further is entitled to her attorneys’ fees and full costs pursuant
                                           15 to 17 U.S.C. § 505.

                                           16        112. Defendants’ conduct is causing and, unless enjoined and restrained by
                                           17 this Court, will continue to cause Plaintiff great and irreparable injury that cannot

                                           18 fully be compensated or measured by money. Plaintiff has no adequate remedy at

                                           19 law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to injunctive relief prohibiting

                                           20 further vicarious infringements of the CC works.

                                           21                            FOURTH CAUSE OF ACTION
                                           22                                    Intentional Fraud
                                           23                                (Against All Defendants)
                                           24        113. All of the allegations contained within paragraphs 1 through 112 above
                                           25 are hereby incorporated by reference as if fully set out herein.

                                           26        114. Plaintiff is informed and believes, and thereon alleges, that Hayes falsely
                                           27 represented, inter alia, to Plaintiff that he (i) had strong relationships with decision

                                           28 makers at many publications; (ii) needed to do two photoshoots of Plaintiff because
                                                                                       19
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 21 of 65 Page ID #:21




                                            1 of the substantial amount of publication submissions he was going to make for

                                            2 Plaintiff free of extra publishing costs; (iii) would provide free public relations

                                            3 services to Plaintiff; (iv) needed Plaintiff to sign a standard release contract so her

                                            4 photos could be submitted to and published in the publications; (iv) that the industry

                                            5 standard purportedly required the models to pay the publication to have their

                                            6 photographs used by the publication; (v) that the Fake Maxims were official editions

                                            7 of Maxim for the respective countries or regions; (vi) that Plaintiff would be co-owner

                                            8 of the photographs taken by Hayes of Plaintiff; and (vii) Plaintiff could use the images

                                            9 for self-promotion.

                                           10        115. As stated, Plaintiff is informed and believes, and thereon alleges, that
                                           11 Hayes and Steenekamp (and later Lombardi) falsely represented that the Fake Maxims
ADLI LAW GROUP, P.C.




                                           12 were legitimate Maxim publications and were distributed in the regions they were
                       www.adlilaw.com




                                           13 associated with. Hayes and Steenekamp also falsely represented that the industry
                        (213) 623-6546




                                           14 standard required models to pay Maxim to have their photographs used by the

                                           15 publication.

                                           16        116. Plaintiff is informed and believes, and thereon alleges, that Hayes knew
                                           17 the representations in ¶114 were false when he made them and never intended to

                                           18 submit Plaintiff’s photographs to the substantial variety of legitimate publications he

                                           19 promised without any extra cost, to allow Plaintiff to be a fifty percent (50%) owner

                                           20 of the photographs of Plaintiff, to provide free public relations for Plaintiff, to follow

                                           21 industry standards regarding the protocols for getting a model into publications such

                                           22 as Maxim, or to provide Plaintiff with a contract that was only a simple publishing

                                           23 release for photographs rather than a complete waiver of all her rights.

                                           24        117. Plaintiff is informed and believes, and thereon alleges, that Hayes further
                                           25 knew the representations in ¶114 were false when he made them because, inter alia,

                                           26 Hayes only submitted 10 images, of the 2,000 photographs he took of Plaintiff over

                                           27 two photoshoots; because Plaintiff has now been informed by other models in the

                                           28 industry that they experienced the same issues and circumstances with Hayes as
                                                                                     20
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 22 of 65 Page ID #:22




                                            1 Plaintiff has had with Hayes; because Hayes would not allow Plaintiff to use the

                                            2 photographs for self-promotion; because the industry standard is that models do not

                                            3 pay to get their photographs in publications like Maxim according to statements from

                                            4 Maxim’s representatives; and because Hayes, after making Plaintiff pay for the

                                            5 photoshoots, would not allow Plaintiff to use the photographs for self-promotion

                                            6 unless Plaintiff paid Hayes another $10,000.

                                            7        118. Plaintiff is informed and believes, and thereon alleges, that Hayes knew
                                            8 the representations in ¶115 were false when he made them since he claims he has been

                                            9 in the photography and publication businesses for 20 years and was closely affiliated

                                           10 with Maxim already and thus knew that there was no actual official distribution in the

                                           11 regions associated with the Fake Maxims.
ADLI LAW GROUP, P.C.




                                           12        119. Plaintiff is informed and believes, and thereon alleges, that Hayes and
                       www.adlilaw.com




                                           13 Steenekamp knew such representations were false and intended to deceive Plaintiff
                        (213) 623-6546




                                           14 into relying upon them in order to extract money and photographs from Plaintiff under

                                           15 the guise of industry insiders and publishers of Maxim, and people who have the

                                           16 ability to get models in publications like Maxim. Plaintiff was ignorant of the truth

                                           17 and had no reason not to trust the representations of Hayes and Steenekamp.

                                           18        120. On January 23, 2017, Plaintiff contacted Dana Lombardi and questioned
                                           19 her about the legitimacy of Maxim Middle East (Dubai), Maxim Nigeria, Maxim

                                           20 Egypt, Maxim Africa.        Plaintiff received an email from Lombardi stating:
                                           21 “Unfortunately, these are not real Maxim publications. We do have a MAXIM South

                                           22 Africa but you have not listed that. Please send me information regarding these false

                                           23 publications.” The next day, Lombardi sent Plaintiff another email stating: “I wanted

                                           24 to reach out to you to inform you that we do have a relationship with Dirk Steenekamp

                                           25 the managing director of MAXIM South Africa. We have reached out to him to

                                           26 remedy the situation with you all. I have been informed that he in fact has been

                                           27 producing these magazines along with MAXIM South Africa.” Thereafter, Plaintiff

                                           28 discovered that Maxim publications are in fact illegal in many Muslim-dominant
                                                                                     21
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 23 of 65 Page ID #:23




                                            1 countries including many of the countries where Hayes and Steenekamp assured

                                            2 Plaintiff she would be published. The official licensing page on www.maxim.com

                                            3 listed Maxim South Africa only as a licensed edition and did not mention any fake

                                            4 publications licenses for them. Plaintiff followed up with Lombardi asking: “I would

                                            5 like to have a proof of your written contract and valid licensing agreement between

                                            6 Maxim Inc. and all other publications Maxim Egypt, Maxim ME, Maxim Africa,

                                            7 Maxim Nigeria. … Statistically approximate population of these regions where you

                                            8 claim publications exist are: Nigeria - 189M, UAI - 9.4M, Egypt- 94M, Africa - (I am

                                            9 still wondering is it the whole continent of Africa including SA and Nigeria?) - 1.2B.

                                           10 I would like to see a distribution numbers of above-mentioned publications with valid

                                           11 contracts with real distributor that can be verified and referenced. An[d] amount of
ADLI LAW GROUP, P.C.




                                           12 sales, of course that would back up these numbers.”
                       www.adlilaw.com




                                           13        121. On February 8, 2017, Lombardi wrote the following email to Plaintiff
                        (213) 623-6546




                                           14 confirming that the publications in question were approved by her supervisor at

                                           15 Maxim, confirming that Maxim initiated and ordered the scam: “As previously stated,

                                           16 these are unequivocally not fake publications. They were approved by my supervisor,

                                           17 which led to the temporary uncertainty that I expressed when you first brought this to

                                           18 our attention. … Dirk Steenekamp is one of our best international publishers, and

                                           19 Brian Hayes is a great photographer that the U.S. edition hopes to utilize more in the

                                           20 future. We cannot make any representations about the claims that may have been

                                           21 made to you by Dirk [Steenekamp] directly; however, we are satisfied that we have

                                           22 sufficiently clarified the legitimacy of the publications. We have plans to share more

                                           23 covers of Maxim’s international editions on www.maxim.com going forward.” Given

                                           24 that the above-mentioned Muslim countries do not allow Maxim publications of any

                                           25 kind, Lombardi and Maxim fraudulently deceived the public, including models and

                                           26 including Plaintiff.

                                           27        122. Plaintiff’s subsequent investigating revealed that all the content in the
                                           28 Fake Maxims was initially acquired content by Maxim Inc. and some was content of
                                                                                      22
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 24 of 65 Page ID #:24




                                            1 Maxim’s main stream corporate advertisers. Plaintiff is informed and believes, and

                                            2 thereon alleges, that Steenekamp had access to all this data when he was printing fake

                                            3 magazines and placing these data and corporate ads on online newsstands.

                                            4        123. Production of the Fake Maxim magazines continued for over a year and
                                            5 a half after Plaintiff notified Lombardi of the fakes. Fake Maxims were not listed on

                                            6 international page of official licensees that Maxim maintains on www.maxim.com.

                                            7 Yet, Maxim promoted Maxim Africa in articles on www.maxim.com. Today, the

                                            8 general public can still purchase the online fake issues, completely unaware of their

                                            9 inauthenticity. Plaintiff is informed and believes, and thereon alleges, that March

                                           10 2018 was the last online issue of Maxim South Africa, and it was available on

                                           11 Zinio.com and visible through social media.
ADLI LAW GROUP, P.C.




                                           12        124. Plaintiff was unaware that the above-referenced representations were
                       www.adlilaw.com




                                           13 false, and Plaintiff could not, in the exercise of reasonable diligence, have discovered
                        (213) 623-6546




                                           14 their falsity, given Defendants’ claimed expertise and experience working in the

                                           15 photography and publishing industries.

                                           16        125. Given the fact that Steenekamp and Hayes are affiliated and used by
                                           17 Maxim, lauded by Maxim, and are named in Maxim publications and on the Maxim

                                           18 website, Plaintiff reasonably relied on Hayes’ and Steenekamp’s false representations

                                           19 to her detriment.

                                           20        126. During her investigating, Plaintiff discovered that one of the models who
                                           21 had a photoshoot with Hayes for Maxim Dubai received from Steenekamp, as proof

                                           22 of its legitimacy, a screen shot of email correspondence between Steenekamp and

                                           23 Lombardi with an attachment of an agreement concerning Maxim Dubai. Therefore,

                                           24 Plaintiff is informed and believes, and thereon alleges that Maxim is defrauding the

                                           25 general public into spending money on purchases of Fake Maxims along with

                                           26 defrauding models and commercial advertisers that paid for placements in Fake

                                           27 Maxims, resulting in damages in the amount of several million dollars. Members of

                                           28 Maxim’s staff were aware of all the Fake Maxims, in part because “cover models” on
                                                                                       23
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 25 of 65 Page ID #:25




                                            1 social media were tagging Maxim’s official social media posts containing each of

                                            2 their alleged cover issues, many doing so from the first day of their issues were

                                            3 published.    Maxim also wrongfully benefitted by, among other things, incurring
                                            4 minimal marketing expenses and heightened exposure of their brand through their

                                            5 social media, which was flooded with Fake Maxims.

                                            6         127. After many weeks during which Hayes failed to achieve his promise of
                                            7 submitting Plaintiff’s photographs to a large variety of popular publications, and after

                                            8 Hayes informed Plaintiff that she did not own any of the images, and after Plaintiff

                                            9 discovered Maxim Nigeria is a fake publication, Plaintiff realized that Hayes,

                                           10 Steenekamp, Lombardi, and Maxim were making fraudulent statements and had

                                           11 completely deceived her.
ADLI LAW GROUP, P.C.




                                           12         128. Plaintiff is informed and believes, and thereon alleges, that the aforesaid
                       www.adlilaw.com




                                           13 conduct of Defendants is despicable and was carried out with their full knowledge of
                        (213) 623-6546




                                           14 the true facts and circumstances, which ultimately affected Plaintiff’s decision

                                           15 making.       As a direct and proximate result of the above-referenced false
                                           16 representations, and Plaintiff’s reasonable reliance thereon, Plaintiff has been

                                           17 damaged in an amount of actual and other damages to be proven at trial.

                                           18         129. Plaintiff suffered some degree of injury including but not limited to
                                           19 economic harm in the form of actual pecuniary loss, damages because of the delay in

                                           20 her career, lost profits and potential future earnings from Maxim and other

                                           21 publications for the sale of her copyrights and rights of publicity, as well as

                                           22 embarrassment, humiliation, and mental anguish.

                                           23         130. Plaintiff is informed and believes, and thereon alleges, that the aforesaid
                                           24 conduct of Defendants was part of an act of intentional deceit with the intention and

                                           25 effect of causing Plaintiff and the general public loss and injury, in conscious

                                           26 disregard of Plaintiff’s, and the general public’s, rights and interest, so as to justify an

                                           27 award of punitive damages.

                                           28 / / /
                                                                                            24
                                                                                       COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 26 of 65 Page ID #:26




                                            1                             FIFTH CAUSE OF ACTION
                                            2                                  Fraud by Inducement
                                            3                   (Against Hayes, Bogart, SNI, 917PR and Does 1-5)
                                            4        131. Plaintiff repeats and re-alleges each and every allegation contained in
                                            5 paragraphs 1 through 130, inclusive, and incorporates them as though fully set forth

                                            6 herein.

                                            7        132. Plaintiff is informed and believes, and thereon alleges, that Hayes and
                                            8 Bogart—through themselves, each other, and their related entities—fraudulently

                                            9 induced Plaintiff, through deceitful representations, that it was necessary for Plaintiff

                                           10 to sign a publishing release in order to be published when in reality, it is not.

                                           11 Accordingly, Defendants, and each of them, used their misrepresentations to induce
ADLI LAW GROUP, P.C.




                                           12 Plaintiff into signing the unnecessary publishing release document under the false
                       www.adlilaw.com




                                           13 premise that it was necessary for her publication.
                        (213) 623-6546




                                           14        133. Hayes deceived Plaintiff, and deceives the public and inexperienced
                                           15 models (as Plaintiff was at the time), by his Facebook and online promotional

                                           16 advertisements, which do not fully disclose the necessary facts and terms regarding

                                           17 his publishing capabilities, especially considering that he asked Plaintiff for a deposit

                                           18 in advance to book photoshoots, but did not disclose any terms of cancellation or

                                           19 refund as is required by consumer law. A Facebook post from Hayes, dated January

                                           20 3, 2016 states: “New policy for 2016… All models that want to be published must

                                           21 sign a publishing release utilizing their legal name and legal signature. Signatures will

                                           22 be compared with DL and Passports. 2016 will bring more top published magazines

                                           23 covers which require proper release documentation.” Accordingly, Plaintiff agreed

                                           24 to pay money to Hayes in exchange for his photography and retouching services and

                                           25 to use his free public relations services while also maintaining her equal ownership in

                                           26 the images with Hayes. These terms were agreed upon in email correspondence and

                                           27 secured into an agreement with Plaintiff’s monetary deposit.

                                           28        134. Hayes represented to Plaintiff that he was offering her a standard and
                                                                                          25
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 27 of 65 Page ID #:27




                                            1 typical photoshoot and that (i) using Hayes and Bogart would advance her young

                                            2 modeling career and make profits on sales and magazine placements; (ii) Plaintiff

                                            3 would be co-owner of images and have to sign standard publishing release in order to

                                            4 have Hayes and Bogart promote and advance her and make profits.

                                            5        135. After the photoshoot ended and Plaintiff was in a doorway leaving the
                                            6 photo studio, Hayes rushed and pressured Plaintiff, telling her to sign what he claimed

                                            7 to be a standard publishing release necessary for her to be immediately submitted and

                                            8 published in Maxim and other magazines.

                                            9        136. As Plaintiff later discovered, she was not legally required to first sign
                                           10 any kind of modeling release with the photographer to become published. All the

                                           11 proper procedures could have been performed after submission of the images to the
ADLI LAW GROUP, P.C.




                                           12 publications and negotiation with the publications regarding the sale of her right of
                       www.adlilaw.com




                                           13 publicity in her images and likeliness and her co-ownership. Accordingly, Hayes
                        (213) 623-6546




                                           14 fraudulently induced her into believing it necessary that she first sign the claimed-

                                           15 simple publishing release that later turned out to not even be a publishing release (for

                                           16 the use of her name, image, and likeness), but rather a complete waiver of all of her

                                           17 rights, including but not limited to, her copyrights, her rights to negotiate the sale of

                                           18 her images, and her right of publicity.

                                           19        137. Pursuant to Hayes’ Facebook posts, Plaintiff reasonably believed that
                                           20 full completion of the publishing release would occur with Hayes rather than during

                                           21 the next step with the publishers. Neither Hayes nor Maxim told Plaintiff to provide

                                           22 photo identification for age verification concerning the publication of her adult-

                                           23 oriented photographs, which publishers of adult-related content require by law. It was

                                           24 only after the photoshoots, that Plaintiff realized that Hayes had deceived her, because

                                           25 she later learned that somebody in the publishing business should have reached out to

                                           26 her for photo and age verification, and that never occurred.

                                           27        138. After Plaintiff paid Hayes and after Hayes photographed Plaintiff, Hayes
                                           28 informed Plaintiff that Maxim’s standard practices required models to pay to be in the
                                                                                        26
                                                                                        COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 28 of 65 Page ID #:28




                                            1 magazine the same way companies do placement for advertisements. Plaintiff is

                                            2 informed and believes, and thereon alleges that the statement from Hayes concerning

                                            3 Maxim’s standard practices was premeditated by Hayes, in order to induce Plaintiff,

                                            4 and other models, to participate in photoshoots with him and so he could get paid

                                            5 regardless of Plaintiff’s future publishing outcome. Hayes convinced Plaintiff to wire

                                            6 him $6,000, claiming that he would give the $6,000 to Maxim. Hayes informed

                                            7 Plaintiff the $6,000 payment to Maxim was required for her to be published in Maxim

                                            8 South Africa. Plaintiff had no reason not to believe Hayes, because he provided her

                                            9 with correspondence from Steenekamp—who was held out as the official chef-in-

                                           10 editor of Maxim—confirming approval of her for publication.           During further
                                           11 investigating, Plaintiff discovered that the bank account she wired the money to
ADLI LAW GROUP, P.C.




                                           12 belonged to a non-active entity of Hayes called SNI LLC, which listed a phony Los
                       www.adlilaw.com




                                           13 Angeles, California address on the bank check. Plaintiff is informed and believes,
                        (213) 623-6546




                                           14 and thereon alleges, that the bank account was used for Defendants’ fraudulent

                                           15 collection of money including Plaintiff’s wired funds.

                                           16        139. Pursuant to the instructions Hayes gave to Plaintiff, Plaintiff again
                                           17 prepaid, this time directly to Steenekamp and his entity DHS, as Hayes ensured

                                           18 prepaying would result in Plaintiff becoming published in the Maxim Nigeria

                                           19 magazine that later on was proven to be a complete Fake Maxim publication along

                                           20 with numerous other Fakes that Hayes and Steenekamp were involved in. Again,

                                           21 Plaintiff paid for numerous copies of the printed and online magazines along with

                                           22 shipment cost.

                                           23        140. A few months later, in a pre-calculated manner, Hayes intentionally
                                           24 interfered with Plaintiff’s modeling carrier by not submitting her to the variety of

                                           25 publications that he initially promised her, including but not limited to, Esquire and

                                           26 Sports Illustrated.

                                           27        141. On September 21, 2016, after many phone calls and a few months of
                                           28 follow-ups, Hayes submitted her for only two publications: Lifestyle for Men
                                                                                   27
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 29 of 65 Page ID #:29




                                            1 (“LFM”) and For Him Magazine (“FHM”), the latter of which was declined FHM.

                                            2 Plaintiff subsequently cancelled the submission to LFM once she discovered that

                                            3 Hayes submitted images to LFM that had already been published in Maxim South

                                            4 Africa. During that time, Plaintiff finally learned that Hayes deceived her into paying

                                            5 for a second photoshoot and acquiring more images for multiple submissions

                                            6 mentioned herein. Hayes refused to edit her images for future submission by other

                                            7 public relations agents. Thereafter, Hayes told Plaintiff that she could hire another

                                            8 photoshop specialist, which she did. She spent money on editing some of her own

                                            9 images with a photo-editing specialist and when she was ready to submit them to a

                                           10 magazine to be published for her own promotional purposes, Hayes refused to sign

                                           11 the photographer release. He also claimed to Plaintiff that she does not have any
ADLI LAW GROUP, P.C.




                                           12 rights to her images. Hayes emailed her a fraudulently-induced “full model release”
                       www.adlilaw.com




                                           13 that, to Plaintiff, did not appear to be the publishing release she believed she had
                        (213) 623-6546




                                           14 agreed to before the photoshoot.      Hayes followed up his notice with an email
                                           15 demanding more money from Plaintiff. Plaintiff was shocked, because she paid for

                                           16 Hayes’ services to shoot over 2000 images and received zero ownership or legitimate

                                           17 publications in return. Hayes has been unjustly enriched as a result of his actions.

                                           18        142. Still in shock, Plaintiff followed up with Bogart. On October 20, 2016,
                                           19 Bogart stated the following in an email to Plaintiff: “Brian has NEVER and will never

                                           20 sign a release for a model… If you would like Brian to sign a full release giving up

                                           21 all his rights and value to the photos that costs $10,000 and then you own the photos

                                           22 and you can do whatever you would like with them.”

                                           23        143. On November 22, 2016, Hayes posted a Facebook statement expressing
                                           24 the following: “If I do agree to a free shoot then I require a full model release to be

                                           25 signed simply so that the images can be published in magazines and my calendars.”

                                           26        144. Hayes took advantage of Plaintiff by telling her that she was signing a
                                           27 publishing release providing her with equal copyright ownership, when in reality,

                                           28 Hayes deceived her into signing an agreement waiving all her rights. Hayes took
                                                                                     28
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 30 of 65 Page ID #:30




                                            1 advantage of the fact that English is Plaintiff’s second language and is inexperienced

                                            2 as a model. Knowing those facts, Hayes conduct was a premeditated deceitful act.

                                            3        145. On October 13, 2018, Plaintiff performed a Google search on her name
                                            4 and discovered that one of the images from the photoshoot with Hayes is officially

                                            5 for sale by APIX Syndication with statement of their ownership. Plaintiff has never

                                            6 received any profits for any use or sale of that image. Plaintiff is informed and

                                            7 believes, and thereon alleges that Hayes committed fraud by inducement and

                                            8 deceitfully acquired intellectual property rights of images for his own benefit and

                                            9 monetary gain. After conducting further investigating several months later, Plaintiff

                                           10 discovered that many other models were deceived in similar matter.

                                           11        146. Plaintiff reasonably relied on what Hayes told her because he had been
ADLI LAW GROUP, P.C.




                                           12 working in the modeling industry for over twenty years and photographed a number
                       www.adlilaw.com




                                           13 of models for various well-known publications, including Maxim, and spoke of his
                        (213) 623-6546




                                           14 close connections to and working relationship with Maxim South Africa in particular,

                                           15 the magazine to which Hayes claimed Plaintiff’s photographs would ultimately be

                                           16 submitted for consideration.

                                           17        147. Defendants’ actions and statements alleged herein were intentional and
                                           18 constitute misrepresentations material to Plaintiff’s decision to enter into the

                                           19 agreement alleged herein, and fraudulently induced her into the agreement. Plaintiff

                                           20 reasonably relied on such misrepresentation, and as a result, suffered injury including

                                           21 but not limited to economic harm in the form of actual pecuniary loss; damages

                                           22 because of the resulting delay in her career; lost profits from Maxim and other

                                           23 publications for the sale of her copyrights and rights of publicity; loss of potential

                                           24 future earnings as Plaintiff was unlawfully stripped of her copyrights, rights to

                                           25 negotiate the sale of her images, and her right of publicity; and damages for the

                                           26 resulting embarrassment, humiliation, and mental anguish.

                                           27        148. Plaintiff is informed and believes, and thereon alleges, that the aforesaid
                                           28 conduct of Defendants is despicable, was carried out with full knowledge of the true
                                                                                       29
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 31 of 65 Page ID #:31




                                            1 facts and circumstances that affected Plaintiff’s decision making. Plaintiff incurred

                                            2 an actual pecuniary loss as a direct result of the wrongdoing of Hayes, Bogart and

                                            3 their affiliated entities, in a sum to be proven at trial. Plaintiff was stripped of her

                                            4 rights, including but not limited to, her copyrights, rights to negotiate the sale of her

                                            5 images, and her right of publicity. Plaintiff also suffered damages because of the

                                            6 delay in her career, lost profits and potential future earnings from Maxim and other

                                            7 publications for the sale of her copyrights and rights of publicity, as well as

                                            8 embarrassment, humiliation, and mental anguish.           Plaintiff requests the Court
                                            9 completely void the model release acquired by Hayes and reinstate Plaintiff’s rights

                                           10 in the images referenced herein.

                                           11                             SIXTH CAUSE OF ACTION
ADLI LAW GROUP, P.C.




                                           12                                  Fraud in the Factum
                       www.adlilaw.com




                                           13                   (Against Hayes, Bogart, SNI, 917PR and Does 1-5)
                        (213) 623-6546




                                           14        149. Plaintiff repeats and re-alleges each and every allegation contained in
                                           15 paragraphs 1 through 148, inclusive, and incorporates them as though fully set forth

                                           16 herein.

                                           17        150. Plaintiff is informed and believes, and thereon alleges, that Defendants,
                                           18 Hayes, Bogart, SNI, 917PR and Does 1-5, and each of them, deceitfully made

                                           19 misrepresentations to Plaintiff so as to render Plaintiff ignorant of the true nature of

                                           20 the instrument she signed while leaving the photo studio after having Hayes

                                           21 photograph her.

                                           22        151. Plaintiff is informed and believes, and thereon alleges, that Hayes
                                           23 deceived Plaintiff by his Facebook and online promotional advertisements, which did

                                           24 not fully disclose the necessary facts and terms regarding his publishing capabilities,

                                           25 especially considering that he asked Plaintiff for a deposit in advance to book

                                           26 photoshoots but did not disclose any terms of cancellation or refund as is required by

                                           27 consumer law. A Facebook post from Hayes, dated January 3, 2016 stated: “New

                                           28 policy for 2016… All models that want to be published must sign a publishing release
                                                                                       30
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 32 of 65 Page ID #:32




                                            1 utilizing their legal name and legal signature. Signatures will be compared with DL

                                            2 and Passports. 2016 will bring more top published magazines covers which require

                                            3 proper release documentation.” Accordingly, Plaintiff agreed to pay money to Hayes

                                            4 in exchange for his photography and retouching services and to use his free public

                                            5 relations services while also maintaining her equal ownership in the images with

                                            6 Hayes. These terms were agreed upon in email correspondence and secured into an

                                            7 agreement with Plaintiff’s monetary deposit.

                                            8        152. Hayes knowingly misrepresented to Plaintiff that he was offering her a
                                            9 standard and typical photoshoot, whereby Plaintiff would be co-owner of the images

                                           10 and have to sign standard publishing release in order to have Hayes and Bogart

                                           11 promote and advance her young modeling career with free public relations services
ADLI LAW GROUP, P.C.




                                           12 and make profits on sales and magazine placements.
                       www.adlilaw.com




                                           13        153. After the photoshoot ended and Plaintiff was in a doorway leaving the
                        (213) 623-6546




                                           14 photo studio, Hayes rushed and pressured Plaintiff, telling her to sign what he claimed

                                           15 to be a standard publishing release necessary for her to be immediately submitted and

                                           16 published in Maxim and other magazines. Thus, she signed it believing it provided

                                           17 for equal ownership in the images when it did not.          Instead, Hayes deceitfully
                                           18 substituted the equal ownership language with terms that attempted to completely

                                           19 waive Plaintiff’s rights to any of her images. Hayes took advantage of the fact that

                                           20 he knew Plaintiff’s second language is English and that she could be easily induced

                                           21 by his deceit into signing the document and trusting Hayes. Plaintiff believed and

                                           22 trusted Hayes, since he claimed to her that the document was just a standard

                                           23 publishing release (and not a complete waiver of any of her rights of any kind) and

                                           24 since he claimed to her to that he had been photographing models for over 20 years.

                                           25 At the time, Plaintiff did not think, nor had any reason to think, that any of the public

                                           26 advertisements made by Hayes contained misrepresentations, or that his scheme to

                                           27 charge models to publish them went against any official policy of Maxim. Therefore,

                                           28 Hayes deceived her into believing it necessary that she a signing simple publishing
                                                                                       31
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 33 of 65 Page ID #:33




                                            1 release, which she later realized was not even a publishing release for the use of her

                                            2 name, image, and/or likeness, but rather a complete waiver of all of her rights

                                            3 including but not limited to her copyrights, her rights to negotiate the sale of her

                                            4 images, and her right of publicity.

                                            5         154. The deceitfully-obtained model release was not secured by any
                                            6 legitimate consideration from Plaintiff.        Plaintiff reasonably believed that full
                                            7 completion of the publishing release would occur with Hayes rather than during the

                                            8 next step with the publishers. Neither Hayes nor Maxim told Plaintiff to provide

                                            9 photo identification for age verification concerning the publication of her adult-

                                           10 oriented photographs, which publishers of adult-related content, require by law.

                                           11 Plaintiff reasonably relied upon the statement of Hayes to her detriment. It was only
ADLI LAW GROUP, P.C.




                                           12 after, that Plaintiff realized that Hayes had deceived her, because she later learned that
                       www.adlilaw.com




                                           13 somebody in the publishing business should have reached out to her for photo and age
                        (213) 623-6546




                                           14 verification, and that never occurred.

                                           15         155. Plaintiff did not have a reasonable opportunity to obtain knowledge
                                           16 about the true nature of the deceitful model release document before signing it for the

                                           17 following reasons: (i) at the time, Plaintiff was an inexperienced model in the

                                           18 industry; (ii) English is her second language, which she does not understand to a level

                                           19 that would allow her to fully comprehend the terms; (iii) the language of the document

                                           20 is fatally contradictory and unintelligible in certain places; (iv) Plaintiff had the public

                                           21 statements of Hayes online to rely upon as well as how he held himself out to the

                                           22 public as an experienced photographer; (v) Hayes told Plaintiff to sign it in a rushed

                                           23 ad pressured manner as she was heading out the door to avoid traffic and a late night

                                           24 drive back home.

                                           25         156. After Plaintiff paid Hayes and after Hayes photographed Plaintiff, Hayes
                                           26 informed Plaintiff that Maxim’s standard practices required models to pay to be in the

                                           27 magazine the same way companies do placement for advertisements. Plaintiff is

                                           28 informed and believes, and thereon alleges that the statement from Hayes concerning
                                                                                       32
                                                                                       COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 34 of 65 Page ID #:34




                                            1 Maxim’s standard practices was premeditated by Hayes, in order to Plaintiff and other

                                            2 models to participate in photoshoots with him and to get paid regardless of Plaintiff’s

                                            3 future publishing outcome. Hayes convinced Plaintiff to wire him $6,000, claiming

                                            4 that he would give the $6,000 to Maxim.         Hayes informed Plaintiff the $6,000
                                            5 payment to Maxim was required for her to be published in Maxim South Africa.

                                            6 Plaintiff had no reason not to believe Hayes, because he provided her with

                                            7 correspondence from Steenekamp—who was held out as the official chef-in-editor of

                                            8 Maxim—confirming approval of her for publication. During further investigating,

                                            9 Plaintiff discovered that the bank account she wired the money to belonged to a non-

                                           10 active entity of Hayes called SNI LLC, which listed a phony Los Angeles, California

                                           11 address on the bank check. Plaintiff is informed and believes, and thereon alleges,
ADLI LAW GROUP, P.C.




                                           12 that the bank account was used for Defendants’ fraudulent collection of money,
                       www.adlilaw.com




                                           13 including Plaintiff’s wired funds.
                        (213) 623-6546




                                           14        157. Pursuant to the instructions Hayes gave to Plaintiff, Plaintiff again
                                           15 prepaid, this time directly to Steenekamp and his entity DHS, as Hayes ensured

                                           16 prepaying would result in Plaintiff becoming published in the Maxim Nigeria

                                           17 magazine that she later discovered is a Fake Maxim publication along with numerous

                                           18 other Fakes that Hayes and Steenekamp were involved with.            Plaintiff paid for
                                           19 numerous copies of the printed and online magazines along with shipment cost.

                                           20        158. A few months later, Hayes in a pre-calculated manner, knowing that
                                           21 Plaintiff is a single mother, intentionally interfered with Plaintiff’s modeling carrier

                                           22 by not submitting her to variety of publications that he initially promised her,

                                           23 including but not limited to, Esquire and Sports Illustrated.

                                           24        159. On September 21, 2016, after many phone calls and a few months of
                                           25 follow-ups, Hayes submitted her for only two publications, one of which was declined

                                           26 by For Him Magazine (“FHM”). Plaintiff cancelled the other submission to LFM

                                           27 once she discovered that Hayes submitted images that had already been published in

                                           28 Maxim South Africa. During that time, Plaintiff finally learned that Hayes deceived
                                                                                     33
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 35 of 65 Page ID #:35




                                            1 her into paying for a second photoshoot and acquiring more images for multiple

                                            2 submissions as the above-motioned submissions. Hayes refused to edit her images

                                            3 for future submission by other PR agents. Thereafter, Hayes told Plaintiff that she

                                            4 could hire another photoshop specialist, which she did. She spent money on editing

                                            5 some of her own images with a photo-editing specialist and when she was ready to

                                            6 submit them to a magazine to be published for her own promotional purposes, Hayes

                                            7 refused to sign the photographer release. He also claimed to Plaintiff that she does

                                            8 not have any rights to her images. Hayes emailed her a fraudulently-induced “full

                                            9 model release” that, to Plaintiff, did not appear to be the publishing release she

                                           10 believed she had agreed to before the photoshoot. Hayes followed up his notice with

                                           11 an email demanding more money from Plaintiff. Plaintiff was shocked, because she
ADLI LAW GROUP, P.C.




                                           12 paid for Hayes’ services to shoot over 2000 images and received zero ownership or
                       www.adlilaw.com




                                           13 legitimate publications in return. Hayes has been unjustly enriched as a result of his
                        (213) 623-6546




                                           14 actions.

                                           15        160. On October 20, 2016, Bogart stated the following in an email to Plaintiff:
                                           16 “Brian has NEVER and will never sign a release for a model…. If you would like

                                           17 Brian to sign a full release giving up all his rights and value to the photos that costs

                                           18 $10,000 and then you own the photos and you can do whatever you would like with

                                           19 them.”

                                           20        161. On November 22, 2016, Hayes posted a Facebook statement expressing
                                           21 the following: “If I do agree to a free shoot then I require a full model release to be

                                           22 signed simply so that the images can be published in magazines and my calendars.”

                                           23        162. Hayes took advantage of Plaintiff by telling her that she was signing a
                                           24 publishing release providing her with equal copyright ownership, when in reality,

                                           25 Hayes deceived her into signing an agreement waiving all her rights. Hayes took

                                           26 advantage of the fact that English is Plaintiff’s second language and is inexperienced

                                           27 as a model. Knowing those facts, Hayes conduct was a premeditated deceitful act.

                                           28        163. On October 13, 2018, Plaintiff performed a Google search on her name
                                                                                          34
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 36 of 65 Page ID #:36




                                            1 and discovered that one of the images from the photoshoot with Hayes is officially

                                            2 for sale by APIX Syndication with statement of their ownership. Plaintiff has never

                                            3 received any profits for any use or sale of that image. Plaintiff is informed and

                                            4 believes, and thereon alleges that Hayes committed fraud by inducement and

                                            5 deceitfully acquired intellectual property rights of images for his own benefit and

                                            6 monetary gain. After conducting further investigating several months later, Plaintiff

                                            7 discovered that many other models were deceived in similar matter.

                                            8         164. Plaintiff reasonably relied on what Hayes told her because he had been
                                            9 working in the modeling industry for over twenty years and photographed numerous

                                           10 models for various well-known publications, including Maxim, and spoke of his close

                                           11 connections to and working relationship with Maxim South Africa in particular, the
ADLI LAW GROUP, P.C.




                                           12 magazine to which Hayes claimed Plaintiff’s photographs would ultimately be
                       www.adlilaw.com




                                           13 submitted for consideration.
                        (213) 623-6546




                                           14         165. Plaintiff is informed and believes, and thereon alleges, that the aforesaid
                                           15 conduct of Defendants is despicable, was carried out with full knowledge of the true

                                           16 facts and circumstances that affected Plaintiff’s decision making. Plaintiff incurred

                                           17 an actual pecuniary loss as a direct result of the wrongdoing of Hayes, Bogart and

                                           18 their affiliated entities, in a sum to be proven at trial.    Plaintiff suffered injury,
                                           19 including but not limited to, economic harm in the form of actual pecuniary loss;

                                           20 damages because of the resulting delay in her career; lost profits from Maxim and

                                           21 other publications for the sale of her copyrights and rights of publicity; loss of

                                           22 potential future earnings as Plaintiff was unlawfully stripped of her copyrights, rights

                                           23 to negotiate the sale of her images, and her right of publicity; and damages for the

                                           24 resulting embarrassment, humiliation, and mental anguish. Plaintiff asks the Court to

                                           25 completely void model release acquired by Hayes and reinstate Plaintiff’s rights in

                                           26 the images referenced herein.

                                           27 / / /

                                           28 / / /
                                                                                          35
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 37 of 65 Page ID #:37




                                            1                           SEVENTH CAUSE OF ACTION
                                            2                              Negligent Misrepresentation
                                            3                                 (Against All Defendants)
                                            4        166. Plaintiff hereby re-alleges and incorporates paragraphs 1 through 165 of
                                            5 this Complaint as if fully set forth herein.

                                            6        167. As stated, Hayes falsely represented, inter alia, to Plaintiff that he (i) had
                                            7 strong relationships with decision makers at many publications; (ii) needed to do two

                                            8 photoshoots because of the amount of submissions he was going to make for Plaintiff;

                                            9 (iii) would provide free public relations services to Plaintiff; (iv) needed Plaintiff to

                                           10 sign a release contract so her photos could be published in the publications; (v) that

                                           11 the industry standard purportedly required the models to pay the publication to have
ADLI LAW GROUP, P.C.




                                           12 their photographs used by the publication; (vi) that the Fake Maxims were official
                       www.adlilaw.com




                                           13 editions of Maxim for the respective countries or regions; (vii) that Plaintiff would be
                        (213) 623-6546




                                           14 co-owner of the photographs taken by Hayes; and (viii) Plaintiff could use them for

                                           15 self-promotion.

                                           16        168. Plaintiff is informed and believes, and thereon alleges, that Steenekamp
                                           17 (i) falsely represented that the Fake Maxims were legitimate Maxim publications; (ii)

                                           18 that the Fake Maxims were distributed in the regions they were associated with; and

                                           19 (iii) that the industry standard required the models to pay the publication to have their

                                           20 photographs used by the publication.

                                           21        169. Plaintiff is informed and believes, and thereon alleges, that Hayes had no
                                           22 reasonable basis to believe the representations outlined in ¶167 because Hayes knew

                                           23 that he did not have the contacts at various publications that could get Plaintiff on the

                                           24 covers of those publications without extra money from Plaintiff. Hayes knew that he

                                           25 did not need 2,000 photographs of Plaintiff to pitch Plaintiff’s photographs to

                                           26 Steenekamp for placement in and on the covers of Fake Maxims, and because Hayes

                                           27 had carried out this scheme many times before to hundreds of models.

                                           28        170. Plaintiff is informed and believes, and thereon alleges, that Steenkamp
                                                                                             36
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 38 of 65 Page ID #:38




                                            1 had no reasonable basis to believe the representations outlined in ¶168 since he was

                                            2 already affiliated with Maxim at the time he made the misrepresentations and knew

                                            3 that there was no legal licensing or legitimate distribution of any kind in the regions

                                            4 associated with the Fake Maxims.

                                            5        171. Plaintiff is informed and believes, and thereon alleges, that it was the
                                            6 practice of Hayes to charge the models, including Plaintiff, money for their inclusion

                                            7 in publications. Furthermore, Hayes, after making Plaintiff pay for the photoshoots,

                                            8 would not allow Plaintiff to use the photographs for self-promotion unless Plaintiff

                                            9 paid Hayes another $10,000.

                                           10        172. Steenekamp used his partnership with Hayes and his access to content
                                           11 on Maxim to make representations to Plaintiff and other models to siphon money and
ADLI LAW GROUP, P.C.




                                           12 photographs from models. Steenekamp also used an online public relations campaign
                       www.adlilaw.com




                                           13 to promote his fake publications and sell Fake Maxims to the general public.
                        (213) 623-6546




                                           14        173. Plaintiff is informed and believes, and thereon alleges, that Hayes and
                                           15 Steenekamp knew, or should have known, such representations were false when they

                                           16 made them and had no reasonable grounds for believing them to be true because

                                           17 Hayes knew that he did not have the contacts at various publications that could get

                                           18 Plaintiff published on the covers of the publications. Hayes knew that he did not have

                                           19 an ability to publish Plaintiff, with or without requesting extra money from Plaintiff,

                                           20 and that he did not need 2,000 photographs of Plaintiff to pitch the Plaintiff’s

                                           21 photographs to Steenekamp for placement in and on the Fake Maxims, because Hayes

                                           22 had done this scheme many times before to numerous models and, given his many

                                           23 proclaimed years of industry experience, knew that the industry standard is not to

                                           24 require models to pay the publication to get their photographs published. Hayes

                                           25 employed a two-step process with Plaintiff, which he continues to employ with other

                                           26 models, wherein he first requires money upfront for the model’s photoshoot at which

                                           27 point he assures payment covers all of his services and promises up to and including

                                           28 publication; and then in a second step, suddenly demands additional money from the
                                                                                         37
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 39 of 65 Page ID #:39




                                            1 model     for publication. Meanwhile, Steenekamp should have known his
                                            2 representations were false since he had worked with Maxim previously and knew the

                                            3 Fake Maxims were not part of any legal or legitimate distribution process.

                                            4         174. Plaintiff was ignorant of the fact that Hayes’ and Steenekamp’s
                                            5 representations were false when they made them, and Plaintiff had no reason not to

                                            6 believe Defendants given their popularity, claimed expertise, and experience in the

                                            7 photography and publishing industries.

                                            8         175. Plaintiff is informed and believes, and thereon alleges, that Hayes and
                                            9 Steenekamp made such representations with the intent that Plaintiff would rely on

                                           10 them, and Plaintiff so reasonably relied.

                                           11         176. Plaintiff   has    been    harmed      by   Hayes’   and    Steenekamp’s
ADLI LAW GROUP, P.C.




                                           12 misrepresentations in that Plaintiff spent a tremendous amount of money on the
                       www.adlilaw.com




                                           13 photoshoots and publishing process with Hayes and Steenekamp.
                        (213) 623-6546




                                           14         177. Plaintiff has been further harmed by Hayes’ misrepresentations in that
                                           15 she lost prospective job offers due to Hayes prohibiting Plaintiff from using the

                                           16 photographs for self-promotion unless Plaintiff first paid Hayes additional sums of

                                           17 money in the amount of $10,000. Plaintiff has also lost potential profits from the sale

                                           18 of her images and lost money that models typically receive from Maxim for being

                                           19 published.

                                           20         178. Maxim promoted the Fake Maxims on their official website despite the
                                           21 Fake Maxims not being listed by www.maxim.com on their official list of legitimate

                                           22 Maxim websites. During further investigation, Plaintiff discovered that one of the

                                           23 models that had a photoshoot with Hayes for Maxim Dubai received from

                                           24 Steenekamp, as proof of its legitimacy, a screen shot of email correspondence

                                           25 between him and Dana Lombardi with an attachment of an agreement concerning

                                           26 Maxim Dubai. Therefore, Plaintiff is informed and believes, and thereon alleges that

                                           27 Lombardi and Maxim marketed and encouraged the sale of fake publications to the

                                           28 general public in an effort to encourage Plaintiff and models like Plaintiff, as well as
                                                                                         38
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 40 of 65 Page ID #:40




                                            1 the general public and commercial advertisers to pay for placement in and acquisition

                                            2 of the Fake Maxims. Members of Maxim’s staff, including Lombardi, were aware of

                                            3 all the fake publications, in part because “cover models” on social media were tagging

                                            4 Maxim’s official social media posts containing each of their alleged cover issues,

                                            5 many doing so from the first day of their issues were published.          Maxim also
                                            6 wrongfully benefitted by, among other things, incurring minimal marketing expenses

                                            7 and heightened exposure of their brand through their social media pages, which were

                                            8 flooded with Fake Maxims, which in turn contributed to Maxim’s overall consumer

                                            9 brand awareness and likely boost of sales.

                                           10        179. As a direct and proximate result, Plaintiff has been damaged in an
                                           11 amount to be proven at trial.
ADLI LAW GROUP, P.C.




                                           12                            EIGHTH CAUSE OF ACTION
                       www.adlilaw.com




                                           13                          Federal Statutory False Advertising
                        (213) 623-6546




                                           14             Section 43(a) of the Lanham Act – 15 U.S.C. § 1125(a)(1)(B)
                                           15                                 (Against All Defendants)
                                           16        180. Plaintiff hereby re-alleges and incorporates paragraphs 1 through 179 of
                                           17 this Complaint as if fully set forth herein.

                                           18        181. Defendants’ actions as described herein constitute direct and/or
                                           19 contributory violation of 15 U.S.C. § 1125(a)(1)(B), as such actions (a) occur in

                                           20 commercial advertising and/or promotions; and (b) misrepresent the nature,

                                           21 characteristics, quality, and/or geographic origin of Defendants’ goods, services,

                                           22 and/or commercial activities. Defendants are willfully, knowingly, and intentionally

                                           23 making literally false descriptions in advertising, and unless immediately enjoined by

                                           24 this Court, will continue to deceive, mislead, and confuse consumers into believing

                                           25 the legitimacy of Defendants’ goods and/or services as outlined herein.

                                           26        182. Defendants Hayes, Bogart, SNI, and 917 PR use their social media,
                                           27 (including, but not limited to, Facebook and Instagram), websites (including but not

                                           28 limited   www.brianbhayes.com and www.917pr.com), and other forms of
                                                                                             39
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 41 of 65 Page ID #:41




                                            1 communication to promote their services to the general public by providing posts of

                                            2 past, current, and future photography and public relations projects along with other

                                            3 disclosures and statements related to their business activities, products, and/or

                                            4 services in order to solicit clients and generate revenue.

                                            5        183. Plaintiff is informed and believes, and thereon alleges, that Defendants
                                            6 in ¶182, and each of them, scammed numerous models for money by providing

                                            7 misleading information concerning the terms of photoshoots and Defendants’ public

                                            8 relations services. A Facebook post from Hayes, dated January 3, 2016 states: “New

                                            9 policy for 2016… All models that want to be published must sign a publishing release

                                           10 utilizing their legal name and legal signature. Signatures will be compared with DL

                                           11 and Passports. 2016 will bring more top published magazines covers which require
ADLI LAW GROUP, P.C.




                                           12 proper release documentation.”
                       www.adlilaw.com




                                           13        184. Plaintiff is informed and believes, and thereon alleges, that Hayes
                        (213) 623-6546




                                           14 misrepresented to many models that they were signing publishing releases when in

                                           15 actuality the models were waiving all of their rights in the images. Hayes would lure,

                                           16 and continue to lure, models into signing a full release and deceive them into giving

                                           17 him more money by claiming to continue the publication process, despite the

                                           18 complete falsity of that claim.

                                           19        185. Defendants in ¶182, and each of them, promoted, marketed, and/or
                                           20 advertised the covers of Maxim and other publications, and the potential for

                                           21 publication thereon, without disclosure that all the covers were paid by the models as

                                           22 extra cost. Accordingly, Defendants deceived numerous models into believing that

                                           23 Maxim and other the publishers require models to pay the publishers in order to be

                                           24 published. Defendants lured many models into their scheme by promising that the

                                           25 models might get published if Hayes photographed them.

                                           26        186. Defendants in ¶182, and each of them, used and continue to employ false
                                           27 and deceptive advertising, promote the Fake Maxims, and lure models into having

                                           28 photoshoots with them. A Facebook post from Hayes, dated July 4, 2016, states:
                                                                                  40
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 42 of 65 Page ID #:42




                                            1 “Honored to be the exclusive cover photographer for new Maxim Middle East [Dubai]

                                            2 … 1st issue is on the news stands now. @917pr.”

                                            3        187. A subsequent Facebook post from Hayes, dated August 6, 2016, states:
                                            4 “… Some magazines like Maxim SA and Maxim ME will ONLY publish my photos

                                            5 on their covers. We are proud to provide FREE submissions for those models that

                                            6 book photo shoots with me…” Hayes and Bogart used and continue to use false and

                                            7 deceptive advertising to promote their free public relations services. Neither Hayes

                                            8 nor Bogart disclosed at the time of agreement with Plaintiff, that models have to pay

                                            9 to get placements in magazines.

                                           10        188. Hayes also falsely advertised on Facebook that he never worked with
                                           11 fake magazines, claiming: “…. I have photographed countless models for magazine
ADLI LAW GROUP, P.C.




                                           12 covers and spreads over past 20 years and I have never encountered a publishing
                       www.adlilaw.com




                                           13 company to be publishing fake or fraudulent magazines. If anyone is questioning the
                        (213) 623-6546




                                           14 credibility of 917PR’s publishings please feel free to contact any of the magazines

                                           15 yourself for verification. 917PR has many new international titles coming out in the

                                           16 next few months including covers for Playboy, Muscle & Fitness Hers, Maxim and

                                           17 FHM. We firmly believe that a PR Firm’s credentials is solely based on the company’s

                                           18 ability to get their clients published. Therefore, every month 917pr posts our clients

                                           19 covers and spreads on IG and FB under 917 PR for everyone to review…. Lastly,

                                           20 917pr nor I will ever solicit models for paid photo shoots or PR as all our clients

                                           21 contact us directly for our services. 917PR is still a free service but we will soon be

                                           22 charging a small monthly submission fee to cover overhead and cost due to the

                                           23 increase in our new client base. The 917pr’s contract fee will only amount to about

                                           24 20% of what other PR firms are charging therefore we will still be saving our clients

                                           25 thousands in PR cost.”

                                           26        189. From October 26-30, 2017, at the Las Vegas Palms Resort and Casino,
                                           27 Hayes organized and conducted an event for models and photographers using

                                           28 Maxim’s brands as well as other brands’ names, without any disclosure to the general
                                                                                       41
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 43 of 65 Page ID #:43




                                            1 public that all his covers were prepaid by models.       He collected money from
                                            2 businesses and individuals for attendance and convinced certain brands to join the

                                            3 event in order to bring promotional value to the event. Moet and Chandon, Palm

                                            4 Resort and Casino, Quinton Van Der Burch Investments and others were mentioned

                                            5 as corporate sponsors of his “World Cover Model” event in his Facebook video post

                                            6 from November 2, 2017. Hayes referenced the non-existing Maxim France in the

                                            7 video as well. In a separate post from November 1, 2017, Hayes included the names

                                            8 of some corporations and individuals who contributed to the event and also states:

                                            9 Maxim France is “selecting models for their covers.” The event was well-promoted

                                           10 by Hayes on Facebook and Instagram, months before and during the event. Hayes

                                           11 even used the Maxim and Playboy logos to promote the event as well as numerous
ADLI LAW GROUP, P.C.




                                           12 Fake Maxim publications including Maxim Dubai and Maxim Egypt. In an Instagram
                       www.adlilaw.com




                                           13 post, dated July 22, 2017, Hayes claims: “WCM offers everyone a chance to win the
                        (213) 623-6546




                                           14 covers of top magazines which are GUARANTEED!” Plaintiff is informed and

                                           15 believes, and thereon alleges that Hayes mislead and deceived the general public

                                           16 including numerous businesses into investing hundreds of thousands of dollars into

                                           17 the event.

                                           18        190. Defendants Steenekamp, UWP, and DHS deceived the public into
                                           19 buying fake publications alleging to be distributed to several regions of the world—

                                           20 online and in print—where the publications are banned.         Steenekamp mislead
                                           21 corporate advertisers into investing to have their advertisements placed in the fake

                                           22 publications. Steenekamp also conspired to deceive models into paying him money

                                           23 in order to be published in Maxim publications. His misleading statements about

                                           24 Maxim Nigeria and Maxim Dubai were publicly accessible online. Sales were made

                                           25 on major online locations, including but not limited to, Magster, Zinio, Apple, and

                                           26 Google. Steenekamp promoted the Fake Maxims through social media, including but

                                           27 not limited to, Twitter, Facebook, and Instagram. To date, the Fake Maxims are still

                                           28 available for sale.
                                                                                        42
                                                                                    COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 44 of 65 Page ID #:44




                                            1        191. Maxim promoted the Fake Maxims on their official website, thereby
                                            2 deceiving the public into buying them. Sales were made on major online locations,

                                            3 including but not limited to, Magster, Zinio, Apple, and Google, as well as on certain

                                            4 social media sites, including but not limited to, Twitter, Facebook, and Instagram.

                                            5 Plaintiff notified Maxim of the Fake Maxims in January of 2017, but even as of today,

                                            6 the Fake Maxims are available for sale.

                                            7        192. Maxim continues to publish photography by Hayes on their website and
                                            8 continues to ignore that he still posts Fake Maxim covers on many, if not all, of his

                                            9 social media accounts and websites. Accordingly, Maxim contributes to a public

                                           10 perception that the actions and literally false advertisements of Hayes are completely

                                           11 legitimate.
ADLI LAW GROUP, P.C.




                                           12        193. The statements made by the Defendants actually deceived Plaintiff and
                       www.adlilaw.com




                                           13 affected her purchasing decisions. Plaintiff incurred substantial material financial
                        (213) 623-6546




                                           14 expenses in retaining photography services and expenses related to the photoshoots.

                                           15 Plaintiff also spent money on “fake publishing” in 2 Maxim publications held out by

                                           16 Defendants as legitimate. Further, Plaintiff purchased, online and in print, issues of

                                           17 Fake Maxim magazines and incurred the related shipping expenses in the process.

                                           18 Plaintiff is informed and believes, and thereon alleges, that a substantial segment of

                                           19 the Defendants’ audience has been deceived by Defendants’ conduct similar to

                                           20 Plaintiff.

                                           21        194. Defendants’ false and deceptive representations and advertising is
                                           22 intended to cause consumers to pay for illegitimate goods and/or services in the

                                           23 photography, publishing, and magazine industries. Defendants’ deceptive conduct is

                                           24 material, in that it has influenced, and is likely to continue to influence, the general

                                           25 public’s purchasing decisions, as occurred with Plaintiff.

                                           26        195. As a proximate result of Defendants’ infringement, Plaintiff has been
                                           27 damaged in an amount to be proven at trial.

                                           28        196. Plaintiff is informed and believes, and thereon alleges that, as a
                                                                                          43
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 45 of 65 Page ID #:45




                                            1 proximate result of Defendants’ infringement, Defendants have unlawfully profited

                                            2 in an amount to be proven at trial.

                                            3        197. Defendants’ acts of violating, directly and/or contributory, to Section
                                            4 1125 have caused, and will continue to cause, Plaintiff irreparable harm unless they

                                            5 are enjoined by this Court.

                                            6        198. Defendants have acted in bad faith and have willfully engaged in literally
                                            7 false advertising and otherwise deceitful misrepresentations of their goods and/or

                                            8 services, with the intent to injure Plaintiff and deceive the general public. This case

                                            9 is an exceptional because of, among other things, Defendants’ baseless, unreasonable

                                           10 conduct pursued in bad faith, founded upon Defendants having engaged in deliberate

                                           11 false advertising over many years. Plaintiff seeks an order of this Court against
ADLI LAW GROUP, P.C.




                                           12 Defendants for recovery of Defendants’ profits gained as unjust enrichment, cost of
                       www.adlilaw.com




                                           13 action, attorneys fees, Plaintiff’s lost of profits from sales of images or Maxim’s pay,
                        (213) 623-6546




                                           14 actual damages sustained by Plaintiff due to Defendants’ conduct outlined herein,

                                           15 injunctive relief, treble damages if the Court so finds appropriate, and all other relief

                                           16 allowed under 15 U.S.C. § 1117.

                                           17                             NINTH CAUSE OF ACTION
                                           18                       California Statutory Unfair Competition
                                           19                                 Cal. B&P Code § 17200
                                           20                                 (Against All Defendants)
                                           21        199. Plaintiff repeats and re-alleges the allegations of paragraphs 1 through
                                           22 198 of this Complaint as if set forth fully herein.

                                           23        200. As set forth above, Plaintiff is informed and believes, and thereon alleges
                                           24 that all Defendants are conducting business in Los Angeles, California. Defendants

                                           25 have violated, and will likely continue to violate, California Business and Professions

                                           26 Code § 17200 by engaging in unfair, unlawful, and fraudulent business acts or

                                           27 practices as described in this Complaint, including but not limited to, disseminating

                                           28 or causing to be disseminated from the State of California, unfair, deceptive, untrue,
                                                                                       44
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 46 of 65 Page ID #:46




                                            1 or misleading advertising as set forth above in this Complaint, which has deceived

                                            2 Plaintiff and has deceived or is likely to deceive the public. Defendants have derived

                                            3 and received, and will continue to derive and receive, gains, profits and advantages

                                            4 from Defendants’ unfair competition in an amount that is not presently known to

                                            5 Plaintiff. By reason of Defendants’ wrongful acts as alleged in this Complaint,

                                            6 Plaintiff has been deprived of property that would have otherwise been in her

                                            7 possession but for the Defendants’ unfair business practices.

                                            8        201. Defendants’ practices have deceived, and are likely to continue to
                                            9 deceive, members of the general public in the amount of several million dollars.

                                           10        202. Defendants continued to make such misrepresentations despite the fact
                                           11 they knew or should have known that their conduct was misleading and deceptive.
ADLI LAW GROUP, P.C.




                                           12        203. By engaging in the above-described acts and practices, Defendant
                       www.adlilaw.com




                                           13 committed one or more acts of unfair competition within the meaning of Unfair
                        (213) 623-6546




                                           14 Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.

                                           15        204. By their actions, Defendants have injured and violated the rights of
                                           16 Plaintiff and have irreparably injured Plaintiff, and such irreparable injury will

                                           17 continue unless Defendants are enjoined by this Court. Defendants have been unjustly

                                           18 enriched by their conduct as Plaintiff paid substantial money and expenses to

                                           19 Defendants and in return did not received what Defendants’ conveyed to her she

                                           20 would receive, including but not limited to, her equal ownership in the images taken

                                           21 of her as outlined herein. Defendants have and will likely continue the same behavior

                                           22 with other models, businesses, and members of the general public.

                                           23        205. Plaintiff seeks an order of this Court against Defendants for restitution,
                                           24 disgorgement, injunctive relief and all other relief allowed under § 17200, et seq.

                                           25        206. Plaintiff further seeks attorneys’ fees and costs pursuant to California
                                           26 Code of Civil Procedure § 1021.5 (the “private attorney general doctrine”), given that

                                           27 (1) this action results in the enforcement of important rights affecting the modeling

                                           28 industry and/or the general public as outlined herein, (2) which will significantly
                                                                                      45
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 47 of 65 Page ID #:47




                                            1 benefit from proper enforcement of those rights through this action; (3) the necessity

                                            2 and financial burden of private enforcement are such as to make the award

                                            3 appropriate; and (4) because the fees should not in the interest of justice be paid out

                                            4 of any recovery, given the extensive harm caused to the public by Defendants.

                                            5                            TENTH CAUSE OF ACTION
                                            6                             California False Advertising
                                            7                                Cal. B&P Code § 17500
                                            8                                (Against All Defendants)
                                            9        207. Plaintiff repeats and re-alleges the allegations of paragraphs 1 through
                                           10 206 of this Complaint as if set forth fully herein.

                                           11        208. As set forth above, Plaintiff is informed and believes, and thereon alleges
ADLI LAW GROUP, P.C.




                                           12 that all Defendants are conducting business in Los Angeles, California, and each of
                       www.adlilaw.com




                                           13 them, have and will likely continue to knowingly disseminate, or cause to be
                        (213) 623-6546




                                           14 disseminated, false, misleading, and/or deceptive statements in commercial

                                           15 advertisements from California and statements made in California to Plaintiff,

                                           16 regarding their services and products in the publishing, photographing, modeling,

                                           17 and/or advertising industries. Defendants knew or reasonably should have known that

                                           18 they could not, and cannot, deliver the published covers and magazine photographs

                                           19 given their representations were and continue to be patently false and constitute

                                           20 material misrepresentations.

                                           21        209. This action arises in part out of important rights affecting the public
                                           22 interest in that Defendants’ statements have and are likely to further mislead, cause

                                           23 confusion, cause mistake, and/or deceive the public as to the nature and reality of

                                           24 Defendants’ services and products.

                                           25        210. Such conduct by Defendants confused, misled, and deceived Plaintiff
                                           26 and is likely to further confuse, mislead, and deceive the public, including other

                                           27 aspiring models, and members of the public as to the nature and extent of Defendants’

                                           28 services and products.
                                                                                          46
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 48 of 65 Page ID #:48




                                            1        211. Plaintiff is informed and believes, and thereon alleges that Defendants’
                                            2 actions were undertaken in an attempt to unrightfully acquire copyrights and rights of

                                            3 publicity of photographs of Plaintiff and to have Plaintiff pay monies to Defendants.

                                            4        212. Plaintiff is informed and believes, and thereon alleges that Defendants’
                                            5 actions were undertaken willfully with full knowledge that their deceptive statements

                                            6 would mislead Plaintiff, other aspiring models, and would also mislead the general

                                            7 consuming public.

                                            8        213. Plaintiff is informed and believes, and thereon alleges, that Defendants
                                            9 have derived and received, and will continue to derive and receive, gains, profits, and

                                           10 advantages from their false advertising in an amount of several million dollars.

                                           11        214. Due to Defendants’ false and misleading advertising, Plaintiff and the
ADLI LAW GROUP, P.C.




                                           12 general public have suffered and are very likely to continue to suffer great and
                       www.adlilaw.com




                                           13 irreparable injury, for which they have no adequate remedy at law.
                        (213) 623-6546




                                           14        215. Plaintiff seeks restitution, disgorgement, injunctive relief, and all other
                                           15 relief allowable under § 17500, et seq.

                                           16        216. Plaintiff further seeks attorneys’ fees pursuant to California Code of
                                           17 Civil Procedure § 1021.5 (the “private attorney general doctrine”), given that (1) this

                                           18 action results in the enforcement of important rights affecting the modeling industry

                                           19 and/or the general public as outlined herein, (2) which will significantly benefit from

                                           20 proper enforcement of those rights through this action; (3) the necessity and financial

                                           21 burden of private enforcement are such as to make the award appropriate; and (4)

                                           22 because the fees should not in the interest of justice be paid out of any recovery, given

                                           23 the extensive harm caused to the public by Defendants.

                                           24                          ELEVENTH CAUSE OF ACTION
                                           25        Brand Cancellation Due to Brand Abandonment by Naked Licensing
                                           26                          (Against Maxim Inc. and Does 6-10)
                                           27        217. All of the allegations contained within paragraphs 1 through 216 above
                                           28 are hereby incorporated by reference as if fully set out herein.
                                                                                         47
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 49 of 65 Page ID #:49




                                            1        218. Maxim and Does 6-10 has the right to control the use of its brand and/or
                                            2 marks, including but not limited to Maxim’s MAXIM brand.

                                            3        219. Maxim and Does 6-10 caused or permitted its brand, including but not
                                            4 limited to, Maxim’s MAXIM brand, to lose its significance as an indicator of the

                                            5 origin of its goods and/or services by licensing the brand and/or mark to Hayes and

                                            6 Steenekamp to use the brand and/or marks to promote, advertise, and unlawfully

                                            7 profit from fraudulent behavior including the publishing of Fake Maxims, without

                                            8 adequately reserving any rights of quality control.

                                            9        220. Uncontrolled use of Maxim’s brand and/or marks by the licensees
                                           10 referenced herein caused significant damage to Plaintiff, including deceiving her into

                                           11 paying for illegitimate goods and services.       The continued uncontrolled use of
ADLI LAW GROUP, P.C.




                                           12 Maxim’s brand and/or marks by the licensees threatens further public deception
                       www.adlilaw.com




                                           13 because, in the absence of quality control, the licensee’s use of the brand and/or marks
                        (213) 623-6546




                                           14 misrepresents the trademark owners’ connection with the goods or services sold under

                                           15 the licensed brand and/or mark.

                                           16        221. In particular, Maxim failed to control the actions of its licensee Dirk
                                           17 Steenekamp (Maxim South Africa) as he was fraudulently taking money from models

                                           18 for placements in publications and never followed up with proper identification

                                           19 verification documentations for age verification for the models. He also did so while

                                           20 failing to properly secure valid model release agreements. Plaintiff, as well as other

                                           21 models, never signed any release of her or their rights to Maxim and were never asked

                                           22 for identification.

                                           23        222. From October 26-30, 2017, several months after Plaintiff notified Maxim
                                           24 and its representatives of the fraud and lack of quality control, Mr. Hayes organized

                                           25 an event at the Las Vegas Palms Resort and Casino, in Las Vegas Nevada called

                                           26 “World Cover Model,” using Fake Maxims, and another non-existent version of

                                           27 Maxim, Maxim France, as the main vehicles of advertisement to feature Hayes’ work

                                           28 in and to promote his services.
                                                                                          48
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 50 of 65 Page ID #:50




                                            1        223. Maxim did not have actual control over the licensee’s Mr. Steenekamp
                                            2 quality control measures; and any reliance by Maxim on the licensee’s own quality

                                            3 control measures, was unreasonable and caused financial damages to the public

                                            4 including to many models and numerous brands. Plaintiff is informed and believes,

                                            5 and thereon alleges, that Maxim Inc.’s employees were involved in a co-conspiracy

                                            6 with Mr. Steenekamp and Mr. Hayes to produce fake publications under the Maxim

                                            7 brand, while also using content from Maxim’s own database. The Fake Maxims were

                                            8 sold on the same online newsstands as legitimate Maxim publications, but Maxim,

                                            9 aware of the fraud and infringing material did nothing.

                                           10        224. As a result of Maxim’s brand mismanagement, Plaintiff is informed and
                                           11 believes, and thereon alleges, that Defendants have made the same false-promises and
ADLI LAW GROUP, P.C.




                                           12 misrepresentations they made to Plaintiff, to hundreds of other models and have
                       www.adlilaw.com




                                           13 realized close to one million five hundred thousand dollars ($1,500,000) as a result.
                        (213) 623-6546




                                           14        225. Defendants continue to post and promote the Infringing Works and Fake
                                           15 Maxims and other fake publications on their websites.

                                           16        226. As set forth above, Maxim’s brand and/or mark has lost its significance
                                           17 as an indicator of the origin of its goods and/or services.

                                           18        227. Pursuant to the Lanham Act, the Court has jurisdiction to cancel the
                                           19 brand and/or mark belonging to Maxim, due to Maxim’s unintentional abandonment

                                           20 of it by way of naked licensing.

                                           21                           TWELFTH CAUSE OF ACTION
                                           22                     Negligent Retention, Hiring and Supervision
                                           23          (Against Maxim, Inc., Hayes, Steenkamp, and Doe Defendants 6-10)
                                           24        228. Plaintiff hereby re-alleges and incorporates paragraphs 1 through 227 of
                                           25 this Complaint as if fully set forth herein.

                                           26        229. Plaintiff is informed and believes, and thereon alleges, that former
                                           27 Maxim international licensing and publishing manager Dana Lombardi, her

                                           28 supervisor, and/or employees of Maxim, were unfit and/or incompetent to perform
                                                                                     49
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 51 of 65 Page ID #:51




                                            1 the work for which they were hired. Employees of Maxim Inc. failed to control the

                                            2 company’s trademark and licensing rights and/or protocols. Defendants, and each of

                                            3 them, created a fraudulent scam and co-conspiracy with Maxim South Africa licensee

                                            4 Dirk Steenekamp and photographer Brain Hayes in producing fake publications

                                            5 Maxim Dubai, Maxim Nigeria, Maxim Africa, and Maxim Egypt, totaling 33 issues.

                                            6 Defendants, and each of them, promoted and sold the Fake Maxims on major online

                                            7 newsstands and on social media including but not limited to, Magster, Zinio, Apple,

                                            8 Google, Twitter, Facebook, and Instagram. As of today, the fake magazines continue

                                            9 to be available for sale.

                                           10          230. None of Maxim’s employees, including those that maintain and control
                                           11 its social media accounts and web pages ever questioned the legitimacy of the above-
ADLI LAW GROUP, P.C.




                                           12 mentioned fake publications including the laws of Muslim countries, which widely
                       www.adlilaw.com




                                           13 ban sexually-suggestive publications like and including Maxim due to the religious
                        (213) 623-6546




                                           14 beliefs. Models in the fake publications were tagging Maxim’s official Instagram

                                           15 (@maximmag) and have been doing so since at least June of 2016. Plaintiff raised

                                           16 the issue of Mr. Steenekamp’s fraudulent activities with Maxim in January of 2017.

                                           17 After being notified of the fake editions, Maxim employees continued to promote

                                           18 Maxim South Africa and the fake edition of Maxim Africa, on maxim.com.

                                           19          231. Maxim knew or should have known that the employees referenced herein
                                           20 were unfit and/or incompetent to perform the photography and publishing work for

                                           21 which they were hired, and that their inability to perform created a particular risk to

                                           22 others, namely that Plaintiff and other models like her, would incur significant costs

                                           23 and damages as a result. Plaintiff is informed and believes, and thereon alleges, that

                                           24 Maxim failed to, among other things, properly supervise their licensing department

                                           25 and review records of brand management and quality content control on a regular

                                           26 basis.

                                           27          232. The employee’s inability to perform harmed the Plaintiff, many other
                                           28 models, and corporate advertisers that invested time, money, and/or resources into the
                                                                                         50
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 52 of 65 Page ID #:52




                                            1 fake publications. Maxim failed to control actions of its licensee Dirk Steenekamp

                                            2 (Maxim South Africa) as he was improperly taking money from models for

                                            3 placements in publications, while also never properly verifying the age and

                                            4 identification of the models and failing to properly secured valid model release

                                            5 agreements. Plaintiff never signed any release of her rights to Maxim and was never

                                            6 asked for identification.

                                            7        233. From October 26-30, 2017, several months after Plaintiff notified Maxim
                                            8 and its representatives of the fraud and lack of quality control, Mr. Hayes organized

                                            9 an event at the Las Vegas Palms Resort and Casino, in Las Vegas Nevada called

                                           10 “World Cover Model,” using Fake Maxims, and another non-existent version of

                                           11 Maxim, Maxim France, as the main vehicles of advertisement to feature Hayes’ work
ADLI LAW GROUP, P.C.




                                           12 in and to promote his services.
                       www.adlilaw.com




                                           13        234. Maxim still promotes photography claimed by Mr. Hayes on their
                        (213) 623-6546




                                           14 website.

                                           15        235. Maxim’s negligence in hiring, supervising, and/or retaining the
                                           16 employees or former employees referenced herein was a substantial factor in causing

                                           17 harm to Plaintiff.

                                           18        236. Plaintiff has been damaged as a direct and proximate result of the
                                           19 foregoing acts and seeks to recover the damages she has suffered in an amount to be

                                           20 proven at trial.

                                           21                         THIRTEENTH CAUSE OF ACTION
                                           22                             Contract Reformation/Rescission
                                           23                                 (Against All Defendants)
                                           24        237. Plaintiff hereby re-alleges and incorporates paragraphs 1 through 236 of
                                           25 this Complaint as if fully set forth herein.

                                           26        238. Hayes offered his photography services, and represented that Plaintiff
                                           27 would get: (i) public relations services; (ii) Defendants’ connections in the modeling

                                           28 industry; (iii) Defendants’ promises to submit Plaintiff’s photographs to numerous
                                                                                        51
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 53 of 65 Page ID #:53




                                            1 Maxim-like publications without any extra expenses; and (iv) Defendants’

                                            2 representations that Plaintiff would (a) retain an co-ownership in and to the copyrights

                                            3 in and to the photographs, and (b) would be able to use the photographs for self-

                                            4 promotion without any extra expenses.

                                            5        239. Plaintiff is informed and believes, and thereon alleges, that Hayes knew
                                            6 the representations he made on behalf of the Defendants to Plaintiff were false when

                                            7 he made them and never intended to submit Plaintiff’s photographs to the promised

                                            8 variety of legitimate publications, to allow Plaintiff to be a 50% owner of the

                                            9 photographs of Plaintiff, to provide free public relations for Plaintiff, to follow

                                           10 industry standards regarding the protocols for getting a model into publications such

                                           11 as Maxim, or to provide Plaintiff with a contract that was only a standard release for
ADLI LAW GROUP, P.C.




                                           12 photographs because, inter alia, Hayes only submitted 10 images, of the 2,000
                       www.adlilaw.com




                                           13 photographs he took over two photoshoots; because Plaintiff has now been informed
                        (213) 623-6546




                                           14 by other models in the industry that they experienced the same issues and

                                           15 circumstances with Hayes as Plaintiff has had with Hayes; because Hayes would not

                                           16 allow Plaintiff to use the photographs for self-promotion; because the industry

                                           17 standard is that models do not pay to get their photographs in publications like Maxim

                                           18 (they are actually paid by the publication); and because Hayes, after making Plaintiff

                                           19 pay for the photoshoots, would not allow Plaintiff to use the photographs for self-

                                           20 promotion unless Plaintiff paid Hayes another $10,000.

                                           21        240. Plaintiff is informed and believes, and thereon alleges, that Hayes and
                                           22 Steenekamp knew such representations made on behalf of the Defendants to Plaintiff

                                           23 were false and intended that Plaintiff rely upon them given in order to extract money

                                           24 and photographs from Plaintiff under the guise of industry insiders and publishers of

                                           25 Maxim, and people who have the ability to get models in publications like Maxim

                                           26 since he was affiliated with Maxim already and knew that there was no actual

                                           27 distribution in the regions associated with the Fake Maxims.

                                           28        241. Plaintiff is informed and believes, and thereon alleges, that Hayes
                                                                                          52
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 54 of 65 Page ID #:54




                                            1 intentionally concealed the material facts as to the true meaning and intent of the

                                            2 contract by using pressure tactics, including not allowing her time to have a lawyer

                                            3 review documentation, the fact that Plaintiff’s is not a native English speaker, as well

                                            4 as her lack of knowledge about the industry to conceal the real terms of the contract

                                            5 with Plaintiff, which was not a standard model release but rather a waiver of all rights

                                            6 to images.

                                            7        242. Defendants now claim ownership of the copyrights (including her rights
                                            8 of publicity) in and to the photographs and is exploiting them worldwide in many

                                            9 mediums.

                                           10        243. Plaintiff was ignorant of the fact that Defendants’ representations were
                                           11 false when they made them. Plaintiff acted in complete good faith and fair dealing.
ADLI LAW GROUP, P.C.




                                           12        244. Plaintiff is informed and believes, and thereon alleges, that Defendants
                       www.adlilaw.com




                                           13 made such representations with the intent that Plaintiff would rely on them, and
                        (213) 623-6546




                                           14 Plaintiff so reasonably relied.

                                           15        245. Plaintiff is informed and believes, and thereon alleges, that Defendants
                                           16 withheld material information about the release from Plaintiff with the intent that

                                           17 Plaintiff would rely on it and be kept in the dark about the true nature of the contract.

                                           18        246. Plaintiff was harmed by Defendants’ misrepresentations in that Plaintiff
                                           19 gave up rights of publicity, ownership and copyrights. In good faith and trust, Plaintiff

                                           20 spent a substantial amount of her money, pre-paid for Defendants’ services and was

                                           21 ripped off of her rights and potential profits by Defendants’ deceit. Defendants have

                                           22 been unjustly enriched as a result.

                                           23        247. As a direct and proximate result, Plaintiff has been damaged in an
                                           24 amount to be proven at trial.

                                           25        248. Plaintiff also demands that the contract be reformed so as to reflect the
                                           26 true intentions of the parties whereby the contract was just a release for use of

                                           27 photographs in publications. In the alternative, Plaintiff seeks to rescind the contract

                                           28 based on Hayes and Steenekamp’s fraud and undue influence.
                                                                                     53
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 55 of 65 Page ID #:55




                                            1        249. Upon information and belief, Plaintiff alleges that the aforesaid conduct
                                            2 of Defendants was part of an act of intentional deceit with the intention and effect of

                                            3 causing loss and injury to Plaintiff and the general public, in conscious disregard of

                                            4 Plaintiff’s, and the general public’s, rights and interest, so as to justify an award of

                                            5 punitive damages.

                                            6                        FOURTEENTH CAUSE OF ACTION
                                            7                                   Vicarious Liability
                                            8                                     (Against Maxim)
                                            9        250. Plaintiff hereby re-alleges and incorporates paragraphs 1 through 249 of
                                           10 this Complaint as if fully set forth herein.

                                           11        251. Maxim is responsible for the fraudulent and negligent actions of their
ADLI LAW GROUP, P.C.




                                           12 employees and agents.
                       www.adlilaw.com




                                           13        252. Plaintiff is informed and believes, and thereon alleges, that at the time of
                        (213) 623-6546




                                           14 the events mentioned in this Complaint Dana Lombardi was an official Maxim

                                           15 employee in position of manager of international publishing and licensing

                                           16 department, and it was her responsibility to supervise and control all licensing related

                                           17 operations of international editions of Maxim magazine including content acquisition

                                           18 and legitimacy of their operations.

                                           19        253. On January 23, 2017, Plaintiff contacted Lombardi and questioned her
                                           20 about legitimacy of Maxim Middle East (Dubai), Maxim Nigeria, Maxim Egypt,

                                           21 Maxim Africa. Plaintiff received an email from Lombardi stating: “Unfortunately,

                                           22 these are not real Maxim publications. We do have a MAXIM South Africa but you

                                           23 have not listed that. Please send me information regarding these false publications.”

                                           24 The next day, Lombardi sent Plaintiff another email stating: “I wanted to reach out to

                                           25 you to inform you that we do have a relationship with Dirk Steenekamp the managing

                                           26 director of MAXIM South Africa. We have reached out to him to remedy the situation

                                           27 with you all. I have been informed that he in fact has been producing these magazines

                                           28 along with MAXIM South Africa.” During further investigation Plaintiff discovered
                                                                                   54
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 56 of 65 Page ID #:56




                                            1 that the Fake Maxim publications and Maxim material in general are illegal in many

                                            2 Muslim countries including many of the countries Hayes and Steenekamp assured

                                            3 Plaintiff would be published. The official licensing page on www.maxim.com listed

                                            4 Maxim South Africa only as a licensed edition, and fake publications licenses were

                                            5 not mentioned. Plaintiff followed up with Lombardi asking: “I would like to have a

                                            6 proof of your written contract and valid licensing agreement between Maxim Inc. and

                                            7 all other publications Maxim Egypt, Maxim ME, Maxim Africa, Maxim Nigeria. …

                                            8 Statistically approximate population of these regions where you claim publications

                                            9 exist are: Nigeria - 189M, UAI - 9.4M, Egypt- 94M, Africa - (I am still wondering is

                                           10 it the whole continent of Africa including SA and Nigeria?) - 1.2B. I would like to

                                           11 see a distribution numbers of above-mentioned publications with valid contracts with
ADLI LAW GROUP, P.C.




                                           12 real distributor that can be verified and referenced. An[d] amount of sales, of course
                       www.adlilaw.com




                                           13 that would back up these numbers.”
                        (213) 623-6546




                                           14        254. On February 8, 2017, Lombardi wrote to Plaintiff the following email
                                           15 confirming that the issues in question were approved by her supervisor at Maxim,

                                           16 confirming Maxim initiated and ordered the scam from their headquarters: “As

                                           17 previously stated, these are unequivocally not fake publications. They were approved

                                           18 by my supervisor, which led to the temporary uncertainty that I expressed when you

                                           19 first brought this to our attention. …Dirk Steenekamp is one of our best international

                                           20 publishers, and Brian Hayes is a great photographer that the U.S. edition hopes to

                                           21 utilize more in the future. We cannot make any representations about the claims that

                                           22 may have been made to you by Dirk [Steenekamp] directly; however, we are satisfied

                                           23 that we have sufficiently clarified the legitimacy of the publications. We have plans

                                           24 to share more covers of Maxim’s international editions on www.maxim.com going

                                           25 forward.” Given that the above-mentioned Muslim countries do not allow Maxim

                                           26 publications of any kind, Lombardi and Maxim participated fraudulent conduct that

                                           27 deceived the public into purchasing Fake Maxims.

                                           28        255. Maxim promoted the Fake Maxims on their official website. Through
                                                                                         55
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 57 of 65 Page ID #:57




                                            1 investigation, Plaintiff discovered that one of the models that had a photoshoot with

                                            2 Hayes for Maxim Dubai received from Steenekamp, as proof of its legitimacy, a

                                            3 screen shot of email correspondence between him and Lombardi with an attachment

                                            4 of an agreement concerning Maxim Dubai. Therefore, Plaintiff is informed and

                                            5 believes, and thereon alleges that Maxim is defrauding the general public to spend

                                            6 money on purchases of Fake Maxims along with defrauding models and commercial

                                            7 advertisers that paid for placements in Fake Maxims, resulting in damages in the

                                            8 amount of several million dollars. Members of Maxim’s staff were aware of all the

                                            9 Fake Maxims, in part because “cover models” on social media were tagging Maxim’s

                                           10 official social media posts containing each of their alleged cover issues, many doing

                                           11 so from the first day of their issues were published. Maxim also wrongfully benefitted
ADLI LAW GROUP, P.C.




                                           12 by, among other things, incurring minimal marketing expenses and heightened
                       www.adlilaw.com




                                           13 exposure of their brand through their social media, which was flooded with Fake
                        (213) 623-6546




                                           14 Maxims.

                                           15        256. Plaintiff is now informed and believes, and thereon alleges, that Maxim
                                           16 owns Maxim South Africa website domain and therefore had the authority, oversight,

                                           17 and control over the actions of Steenekamp including those outlined herein.

                                           18        257. Plaintiff is now informed and believes, and thereon alleges, that Maxim
                                           19 publicly claims in each published issue of its magazine that its content, and the

                                           20 copyright thereto, is owned by Maxim. Accordingly, Maxim should have gathered

                                           21 information on and properly vetted those contributing content to its magazines,

                                           22 including but not limited to, Hayes and Steenekamp, so as to avoid liability for

                                           23 publishing unlicensed and/or infringing content secured without proper model and

                                           24 photographer releases, and without proper identification verification from the models.

                                           25        258. Plaintiff is now informed and believes, and thereon alleges, that Maxim
                                           26 had the authority, oversight, and control to keep Defendants from using the Maxim

                                           27 name, trademarks, goodwill, and brand as a tool to perpetrate the bad acts, as above

                                           28 described, and damage Plaintiff, and numerous other international and inexperienced
                                                                                      56
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 58 of 65 Page ID #:58




                                            1 models.

                                            2        259. Plaintiff is now informed and believes, and thereon alleges, that, at some
                                            3 point in May of 2016, Maxim became aware of the Defendants’ modus operandi, but

                                            4 did nothing to stop Defendants’ actions even though it had the authority, control, and

                                            5 right to do so, including doing nothing to stop the illegal actions of their official

                                            6 licensee Steenekamp and Hayes as alleged herein. Plaintiff is informed and believes,

                                            7 and thereon alleges, that any reasonable publication similarly situated in the same

                                            8 position as Maxim would have stopped the Defendants from taking the actions

                                            9 complained about herein.

                                           10        260. Plaintiff is informed and believes, and thereon alleges, that certain
                                           11 Maxim employees failed to supervise proper and legitimate content acquisition, failed
ADLI LAW GROUP, P.C.




                                           12 to oversee contracts concerning publishing rights and copyrights, and failed to screen
                       www.adlilaw.com




                                           13 models for identification to verify that models are over 18 years old. Plaintiff never
                        (213) 623-6546




                                           14 had a chance to negotiate proper transfer of any of her rights to Maxim and was never

                                           15 asked for identification.

                                           16        261. Plaintiff is informed and believes, and thereon alleges, that Maxim failed
                                           17 to act reasonably and take measures to stop Defendants from taking the actions

                                           18 complained about herein.

                                           19        262. Plaintiff is informed and believes, and thereon alleges, that despite being
                                           20 aware of the other Defendants’ activities, Maxim continued to promote Steenekamp

                                           21 as an authorized publisher of Maxim’s magazines; and Maxim’s staff continues to

                                           22 publish Hayes’s photography on their official website. Maxim did nothing to cease

                                           23 the fake promotions and publications by Hayes, Steenekamp, and their related entities

                                           24 on social media and elsewhere online.

                                           25        263. Plaintiff is informed and believes, and thereon alleges, that despite being
                                           26 aware of their inauthenticity, Maxim officials still promoted Defendants’ Fake

                                           27 Maxims on www.maxim.com, and Fake Maxims are still being sold on other online

                                           28 locations, including but not limited to, Magster, Zinio, Apple, and Google, as well as
                                                                                         57
                                                                                     COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 59 of 65 Page ID #:59




                                            1 a variety of mobile platforms.

                                            2         264. The general public is entitled to assume that the nature and quality of
                                            3 goods and services sold under the mark of Maxim at all licensed outlets will be

                                            4 consistent and predictable with the Maxim brand, official policies, and legitimate

                                            5 operations. Maxim employees failed to provide brand consistency and predictability,

                                            6 by, among other things, allowing Fake Maxims to be sold on mainstream digital

                                            7 newsstands.

                                            8         265. As a direct and proximate result of Maxim’s failure to act reasonably and
                                            9 take actions to stop Defendants, Plaintiff has been damaged in an amount to be proven

                                           10 at trial.

                                           11         266. Lombardi, and other members of Maxim’s staff were acting within the
ADLI LAW GROUP, P.C.




                                           12 scope of their employment when their negligence and/or fraudulent acts of their co-
                       www.adlilaw.com




                                           13 conspiracy with the other Defendants caused material harm to Plaintiff and the general
                        (213) 623-6546




                                           14 public, including but not limited to, corporate advertisers and models. Plaintiff is

                                           15 informed and believes, and thereon alleges that models have been scammed in over

                                           16 33 fake publications, and that the total number of photographed models who have

                                           17 paid for the Maxim South Africa publication is close to 200 models. Considering the

                                           18 general rates for photoshoots and costs of magazine placements, Defendants have

                                           19 scammed models for well over one million five hundred thousand dollars

                                           20 ($1,500,000), excluding other major corporate advertiser placement costs, and the

                                           21 total sales of fraudulent publications. Currently, the general public can still purchase

                                           22 the fraudulently-created Fake Maxims.

                                           23         267. Defendants’ conduct is malicious, fraudulent, oppressive, and deceitful,
                                           24 and therefore warrants punitive damages.

                                           25                         FIFTEENTH CAUSE OF ACTION
                                           26                                       Conversion
                                           27                                     (Against Hayes)
                                           28         268. Plaintiff hereby re-alleges and incorporates paragraphs 1 through 267 of
                                                                                          58
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 60 of 65 Page ID #:60




                                            1 this Complaint as if fully set forth herein.

                                            2        269. Plaintiff is informed and believes, and thereon alleges, that she was the
                                            3 co-owner of the photographs, taken by Hayes during the two photoshoots as alleged

                                            4 above, by virtue of the fact that she had paid for the photography services and believed

                                            5 that was the agreement between her and Hayes.

                                            6        270. Hayes would not allow Plaintiff to possess the photographs for her own
                                            7 self-promotion or realize revenues from their exploitation.

                                            8        271. Plaintiff was harmed by Hayes’ refusal to allow her to possess the
                                            9 pictures and use them for self-promotion by not being able to audition for modeling

                                           10 jobs and Plaintiff has been unable to realize revenues from exploiting the photographs.

                                           11        272. As a direct and proximate result of the Defendants’ conversion of the
ADLI LAW GROUP, P.C.




                                           12 photographs, Plaintiff has been damaged in an amount to be proven at trial.
                       www.adlilaw.com




                                           13                          SIXTEENTH CAUSE OF ACTION
                        (213) 623-6546




                                           14                                   Declaratory Relief
                                           15                                     (Against Hayes)
                                           16        273. Plaintiff hereby re-alleges and incorporates paragraphs 1 through 272 of
                                           17 this Complaint as if fully set forth herein.

                                           18        274. This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§
                                           19 2201-2202, and the copyright laws of the United States, 17 U.S.C. § 101, et seq. An

                                           20 actual and justifiable controversy exists between Plaintiff and Hayes as to the

                                           21 ownership of certain photographs taken by Hayes of Plaintiff.

                                           22        275. As alleged, Plaintiff paid for the photoshoots and understood there to be
                                           23 an agreement between her and Hayes that she would co-own the photographs, as well

                                           24 as their associated copyrights.

                                           25        276. However, Plaintiff is informed and believes, and thereon alleges, that
                                           26 Hayes has claimed, and continues to claim, ownership over and to the photographs

                                           27 themselves.

                                           28        277. A decree by this Court with respect to the ownership of the photographs
                                                                                             59
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 61 of 65 Page ID #:61




                                            1 and their associated copyrights is reasonably calculated to prevent needless litigation

                                            2 in this or other jurisdictions between the Parties and/or anyone doing business with

                                            3 Hayes.

                                            4           278. Unless Hayes is permanently enjoined and restrained from claiming to
                                            5 be the owner of the photographs, Plaintiff will suffer immediate, irreparable injury to

                                            6 her marketability and reputation in the market.

                                            7           279. The continuing injury to Plaintiff arising from Hayes’ unlawful conduct
                                            8 cannot be repaired or compensated by money damages or any remedy at law.

                                            9                         SEVENTEENTH CAUSE OF ACTION
                                           10                                        Accounting
                                           11                                  (Against All Defendants)
ADLI LAW GROUP, P.C.




                                           12           280. Plaintiff incorporates the allegations contained within paragraphs 1
                       www.adlilaw.com




                                           13 through 279, as though fully set forth herein.
                        (213) 623-6546




                                           14           281. Plaintiff is informed and believes, and thereon alleges that, due to the
                                           15 conversion and fraud of the Defendants, all of the Defendants have realized revenues

                                           16 from the exploitation of the Copyrights.

                                           17           282. Plaintiff is informed and believes, and thereon alleges, that as co-owner
                                           18 of the Copyrights (including right of publicity), Plaintiff was owed all the revenues,

                                           19 or a share of the revenues, realized by the Defendants from the exploitation of such

                                           20 rights.

                                           21           283. Plaintiff is informed and believes, and thereon alleges, that all the
                                           22 Defendants syphoned and moved the revenues from the exploitation of the Copyrights

                                           23 between themselves in order to create records that could not be understood, acting

                                           24 with or as unregistered, improperly registered, and/or illegitimate entities mentioned

                                           25 herein.

                                           26           284. Plaintiff cannot calculate a sum certain of monies owed from the
                                           27 exploitation of the Copyrights as the amount is still unliquidated and unascertained.

                                           28           285. Plaintiff is informed and believes, and thereon alleges, that as a direct
                                                                                           60
                                                                                       COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 62 of 65 Page ID #:62




                                            1 and proximate result of the Defendants’ actions, they are in possession of monies

                                            2 belonging to Plaintiff which cannot be determined without an accounting.

                                            3         286. Plaintiff also requests the costs and fees associated with the accounting.
                                            4                        EIGHTEENTH CAUSE OF ACTION
                                            5                                   Constructive Trust
                                            6                                (Against All Defendants)
                                            7         287. Plaintiff incorporates the allegations contained within paragraphs 1
                                            8 through 286, as though fully set forth herein.

                                            9         288. Plaintiff is informed and believes, and thereon alleges, that at all times
                                           10 herein mentioned, Defendants, and each of them, have derived, or will in the future

                                           11 derive, benefits from exploitation of the Copyrights (including rights of publicity),
ADLI LAW GROUP, P.C.




                                           12 which said revenues from the Copyrights belong to Plaintiff, in equity and law.
                       www.adlilaw.com




                                           13         289. Plaintiff is informed and believes, and thereon alleges, that the receipt
                        (213) 623-6546




                                           14 and retention of the Copyrights and monies, and/or ownership and use by the

                                           15 Defendants, and each of them, is a violation of Plaintiff’s rights thereto, and said

                                           16 Defendants have undertaken said conduct to the detriment and exclusion of Plaintiff.

                                           17         290. By reason of the aforementioned acts of said Defendants, and each of
                                           18 them, Plaintiff has been damaged by the loss of use of said Copyrights and monies.

                                           19 Said Copyrights and monies are constructively being held by said Defendants, and

                                           20 each of them, in trust for the eventual possession, use and benefit of Plaintiff; and

                                           21 Plaintiff seeks a declaration and decree that Defendants, and each of them, are

                                           22 constructive trustees of all money, commissions, profits, interests, revenues, and/or

                                           23 things of value derived from Copyrights.

                                           24         291. Plaintiff is entitled to damages and recovery of the converted property
                                           25 and monies. Further, Plaintiff is entitled to receive compensation for time and costs

                                           26 in recovering the converted property.

                                           27 / / /

                                           28 / / /
                                                                                          61
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 63 of 65 Page ID #:63




                                            1                                PRAYER FOR RELIEF
                                            2        WHEREFORE, Plaintiff prays for judgment and relief against Defendants as
                                            3 follows:

                                            4        1.     For actual damages of not less than $1,000,000, pursuant to 17 U.S.C. §
                                            5 504, 17 U.S.C. § 1203, 15 U.S.C. § 1117, and California common law, plus interest,

                                            6 according to proof;

                                            7        2.     For the disgorgement of Defendants’ profits, pursuant to 17 U.S.C. §
                                            8 504, 17 U.S.C. § 1203, 15 U.S.C. § 1117, and/or in the amount determined to be due

                                            9 from Defendants as a result of such accounting and interest thereon at the legal rate;

                                           10        3.     In lieu of the foregoing damages under 17 U.S.C. § 1203, statutory
                                           11 damages, in the amount of $25,000 with respect to each work infringed, or such other
ADLI LAW GROUP, P.C.




                                           12 amounts as may be proper, if Plaintiff so chooses to make such election;
                       www.adlilaw.com




                                           13        4.     For a permanent injunction, pursuant to 17 U.S.C. § 502 and/or 17 U.S.C.
                        (213) 623-6546




                                           14 1203, enjoining Defendants and their respective officers, agents, servants, employees,

                                           15 attorneys, successors, licensees, partners, and assign, and all persons acting in concert

                                           16 or participants with each or any of them, from (a) directly or indirectly infringing in

                                           17 any manner any of Plaintiff’s respective copyrights outlined herein or other exclusive

                                           18 rights (whether now in existence or hereafter created), including without limitation,

                                           19 copyrights or exclusive rights under copyright in the CC Works and (b) causing,

                                           20 contributing to, enabling, facilitating, or participating in the infringement of any of

                                           21 Plaintiff’s respective copyrights or other exclusive rights (whether now in existence

                                           22 or hereafter created), including without limitation, copyrights or exclusive rights

                                           23 under copyright in the CC Works;

                                           24        5.     For general and consequential damages of not less than $1,000,000,
                                           25 according to proof at trial;

                                           26        6.     For restitution, disgorgement, and injunctive relief pursuant to California
                                           27 Business and Professions Code §§ 17200 & 17500, et seq.;

                                           28        7.     For an injunction restraining and enjoining Defendants from the
                                                                                          62
                                                                                      COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 64 of 65 Page ID #:64




                                            1 continued false and misleading advertising pursuant to 15 U.S.C. § 1116,

                                            2 infringement of Plaintiff’s copyrights, and fraud;

                                            3        8.       All other relief allowed and appropriate under 15 U.S.C. § 1117,
                                            4 including but not limited to, treble damages, if the Court so finds appropriate;

                                            5        9.       For brand cancellation as related to Maxim;
                                            6        10.      For attorneys’ fees and costs pursuant to, but not limited to, 17 U.S.C. §
                                            7 1203, 15 U.S.C. § 1117, and California Code of Civil Procedure § 1021.5;

                                            8        11.      For any additional costs of suit incurred herein, according to proof;
                                            9        12.      For punitive damages, according to proof;
                                           10        13.      For an accounting;
                                           11        14.      For the imposition of constructive trust for all sums found due and owing
ADLI LAW GROUP, P.C.




                                           12 to Plaintiff;
                       www.adlilaw.com




                                           13        15.      For the appointment of a receiver to take possession of the constructive
                        (213) 623-6546




                                           14 trust, and all books, reports, and records pertaining to the amounts owed to Plaintiff;

                                           15        16.      For interest on amounts due and owing; and
                                           16        17.      For any other relief the Court deems proper.
                                           17

                                           18
                                                                                     ADLI LAW GROUP, P.C.

                                           19

                                           20 Dated: January 22, 2019                By: /s/ Dariush G. Adli
                                                                                         Dariush G. Adli, Esq.
                                           21                                            Drew H. Sherman, Esq.
                                           22                                            Attorneys for Plaintiff
                                                                                         Marina Pahomova
                                           23

                                           24

                                           25

                                           26

                                           27

                                           28
                                                                                            63
                                                                                       COMPLAINT
2494.201
                                         Case 2:19-cv-00495-RSWL-JC Document 1 Filed 01/22/19 Page 65 of 65 Page ID #:65




                                            1
                                                                         DEMAND FOR JURY TRIAL

                                            2        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial

                                            3 of any issues in this action so triable.

                                            4

                                            5 Respectfully Submitted,

                                            6

                                            7 DATED: January 22, 2019                            ADLI LAW GROUP PC
                                            8
                                                                                         BY: /s/ Dariush G. Adli
                                            9
                                                                                             Dariush Adli, Esq.
                                           10                                                Drew H. Sherman, Esq.
                                                                                             Attorneys for Plaintiff
                                           11
                                                                                             Marina Pahomova
ADLI LAW GROUP, P.C.




                                           12
                       www.adlilaw.com




                                           13
                        (213) 623-6546




                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28
                                                                                            64
                                                                                         COMPLAINT
2494.201
